       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 1 of 48



1    Mark Allen Kleiman (SBN 115919)
2    Law Office of Mark Allen Kleiman
     2907 Stanford Avenue
3    Venice, CA 90292
4
     Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
5    Email: mkleiman@quitam.org
6    Ben Gharagozli (SBN 272302)
7
     Law Offices of Ben Gharagozli
     2907 Stanford Avenue
8    Marina Del Rey, CA 90292
     Telephone: (661) 607-4665
9
     Facsimile: (855) 628-5517
10   Email: ben.gharagozli@gmail.com
11   Attorneys for RABAB ABDULHADI
12                              UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14    JACOB MANDEL, CHARLES VOLK,            )          Case No.: 3:17-CV-03511-WHO
      LIAM KERN, SHACHAR BEN-DAVID,          )
15
      MICHAELA GERSHON, MASHA                )          DECLARATION OF MARK KLEIMAN
16    MERKULOVA, and STEPHANIE               )          IN SUPPORT OF DEFENDANT,
      ROSEKIND,                              )          RABAB ABDULHADI’S MOTION FOR
17
                      Plaintiffs,            )          SANCTIONS PURSUANT TO 28 U.S.C.
18                     v.                    )          § 1927 AND THE COURT’S
      BOARD OF TRUSTEES of the               )          INHERENT AUTHORITY
19
      CALIFORNIA STATE UNIVERSITY,           )
20    SAN FRANCISCO STATE UNIVERSITY, )                 Date: May 29, 2019
      RABAB ABDULHADI,                       )          Time: 2:00 p.m.
21
      in her individual capacity, and LESLIE )          Location: Courtroom 2, 17th Floor
22    WONG, MARY ANN BEGLEY, LUOLUO )                   Judge: William H. Orrick
      HONG, LAWRENCE BIRELLO,                )          Original Action Filed: June 19, 2017
23    REGINALD PARSON, OSVALDO DEL )                    Judgment Entered: October 29, 2018
24
      VALLE, KENNETH MONTEIRO, BIRAN )                  Appeal Dismissed: March 29, 2019
      STUART, and MARK JARAMILA, in their )             Remand to District Court: April 8, 2019
25    official and individual capacities,
                                             )
26                    Defendants.            )
                                             )
27
      _________________________________ )
     _______________________________________________________________________________________________________
28
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                      1
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 2 of 48



1                           DECLARATION OF MARK ALLEN KLEIMAN
2           I, Mark Allen Kleiman, hereby declare as follows:
3           I am an attorney at law, duly licensed to practice before all courts in the State of
4    California, and am one of the attorneys of record for Dr. Rabab Abdulhadi. If called upon to do
5    so, I could and would testify competently to the following based upon firsthand knowledge.
6                                      Qualifications and Experience
7           1. I have practiced law continually since 1984. In addition to the being admitted to the
8    State Bar of California, I am admitted to practice and have practiced before the United States
9    Supreme Court, the District of Columbia Court of Appeals, the Ninth Circuit Court of Appeals,
10   and the Northern, Eastern, Central, and Southern Districts of California.
11          2. Although I specialize in representing whistle blowers under the federal False Claims
12   Act, I have also represented plaintiffs in cases brought under 42 U.S.C. §1983 in cases alleging
13   police misconduct or the retaliatory firing of government employees for the exercise of their First
14   Amendment rights. False Claims Act cases I have filed have led to the recovery of over $700
15   million for the United States. I have also won multi-million dollar verdicts in consumer fraud
16   and related cases against proprietary schools and hospitals.
17          3. I have lectured at the Columbia University School of Law and the University of North
18   Carolina School of Law. I have also lectured or presented on panels for the American Bar
19   Association, Federal Bar Association, American Health Lawyers Association, National
20   Employment Lawyers Association, the Los Angeles County Bar Association, Taxpayers Against
21   Fraud, and numerous other specialized organized bar groups.
22          4. My co-counsel, Mr. Ben Gharagozli is a 2010 cum laude graduate of UC Hastings
23   College of Law where he served as the Development Editor of the Hastings International and
24   Comparative Law Review, with a published Note in 33 Hastings Int’l & Comp. L. Rev., at 203.
25   He has also studied at the International Law Programme at the University of London. Mr.
26   Gharagozli also earned an M.Phil. at the University of Cambridge in International Relations and
27   Politics where he focused on Middle Eastern Politics. He served as a judicial extern for Judge
28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       2
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 3 of 48



1    Patel in this Court and a legal extern for the United States Attorney’s Office in the Central
2    District of California, which provided him valuable experience in federal legal writing and
3    research. In private practice since 2010, he has handled matters involving civil rights,
4    employment, constitutional law, defamation, and commercial litigation and successfully argued
5    before the Ninth Circuit Court of Appeals. Mr. Gharagozli’s practice frequently involves both
6    trial and law and motion work.
7                       The Nature of This Lawsuit and the Activities Necessary
8                                         to Effectively Defend Her
9           5. Plaintiffs’ Counsel repeatedly accused Dr. Abdulhadi of leading an “inherently anti-
10   Semitic movement.” Dkt. No. 1, ¶56 and Dkt. No. 57, ¶56. Had these false allegations somehow
11   stuck it would have been the death penalty for her academic career (including termination from
12   her academic post, disciplinary proceedings and severe reputational harm from being labeled an
13   anti-Semite by a Federal Court). This is the fate which has befallen Norman Finkelstein, fired
14   from DePaul University, and Steven Salaita, fired from the University of Illinois at Champaign-
15   Urbana. Neither of these professors was anti-Semitic (in fact, the former is the son of Holocaust
16   survivors), but both were accused of it because of their criticisms of Israel. Because of the
17   nature of Plaintiffs’ Counsel’s baseless claims, Dr. Abdulhadi faced dire consequences. Since
18   Plaintiffs’ Counsel chose to draft three wide-ranging complaints which combined, contained
19   allegations that stretched across two hundred pages comprising over 750 paragraphs, our duty
20   was to gain a thorough understanding of the factual claims advanced by Plaintiffs’ Counsel.
21          6. Under the circumstances, a reasonable inquiry into such facts required acquiring a
22   detailed understanding of the pertinent facts surrounding the Mayor Barkat event in 2016 and the
23   exclusion of Hillel from a student-organized Know Your Rights Fair in 2017. This is so because
24   Plaintiffs’ Counsel accused Dr. Abdulhadi of having directed some of the students most involved
25   in these two events. Because SFSU organized extensive investigations into each, there were
26   extremely detailed investigative reports, and witness interviews to review.
27

28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       3
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 4 of 48



1              7. Similarly, because the three complaints crafted by Plaintiffs’ counsel alluded to
2    reports, official university statements, alleged university policies, and statements by nonparty
3    organizations, we had to review numerous documents, comb through university policies, and
4    study press accounts and statements by nonparty organizations.
5              8. The strategic problem, which must always be considered before filing a motion under
6    Fed. R. Civ. P. 12(b)(6) is that defendants risk (a) educating plaintiffs’ counsel about the exact
7    deficiencies in the factual predicates for plaintiffs’ legal theories, and thereby (b) focusing
8    plaintiffs’ counsel to precisely which facts need to be developed through investigation or
9    discovery (What is more, filing a motion to dismiss on a claim that defense counsel believes will
10   eventually be successfully amended and prosecuted would only add to the defendant’s attorneys’
11   fees liability at the end of the matter.). A successful strategy requires defendants to gain a firm
12   grasp of the facts so that they understand what plaintiffs’ counsel will not be able to allege in a
13   complaint consistent with Counsel’s Rule 11 obligations so that the 12(b)(6) motion alerts the
14   court’s attention to what those missing facts are and why their absence is significant.
15   Understanding the facts was essential to Dr. Abdulhadi’s success in this case. As an example,
16   Plaintiffs’ Counsel could not allege that Dr. Abdulhadi was a supervisor, so they were forced to
17   omit this from their original complaint and amended complaints while trying to argue it in their
18   oppositions and even blurting it out in court. (Dkt. No. 117, 16:3, August 8, 2018.)
19   Similarly, our careful analysis of the documents and organizations Plaintiffs’ Counsel invoked or
20   alluded to enabled us to select documents for inclusion in Dr. Abdulhadi’s requests for judicial
21   notice.
22             9. Plaintiffs’ Counsel chose to base most of their allegations against Dr. Abdulhadi on
23   42 U.S.C. §1983. Although the statutory language may be straightforward, the thicket of
24   jurisprudence which has sprung up around it is highly technical and extremely demanding,
25   requiring a deep understanding of the outer limits of state action and qualified immunity. While
26   we were able to benefit from very helpful advice from co-counsel Alan Hunter, the unique
27

28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       4
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 5 of 48



1    factual setting of this case required us to understand the many nuances of these doctrines so we
2    could apply them to this case.
3           10. The multiparty nature of this litigation also contributed significantly to the effort this
4    case demanded. Because the Board of Trustees of California State University (and numerous
5    administrators) were also defendants, we had to analyze CSU’s two motions to dismiss and two
6    opposition briefs to ensure that our respective positions were not unnecessarily in conflict.
7                      The Reasonable Value of Legal Services, Services Provided. and Costs
8           11. Just last month Winston & Strawn established the baseline for hourly rates in the
9    Northern District for comparably experienced lawyers. See Exhibit C, Declaration of Jeffrey L.
10   Kessler in Support of Motion for Attorneys’ Fees, Expenses, and Service Awards in In Re:
11   National College Athletic Association Grant-in-Aid Cap Antitrust Litigation, 4:14-MD-02541-
12   CW, Dkt. No. 1169-1, filed in Northern District of California, March 26, 2019. In a declaration
13   seeking over twenty-four million dollars in legal fees for Winston & Strawn, Mr. Kessler told
14   Judge Wilken that the reasonable hourly value of an attorney with the same amount of
15   experience as Mr. Kleiman was $1,120 per hour in 2017, $1,185 per hour in 2018, and $1,245
16   per hour in 2019. (See pp 10-11 of the Kessler declaration, and p. 26 of Exhibit A showing that
17   Winston partner David Feher graduated from law school in 1984, just as Mr. Kleiman was.)
18          12. Kessler similarly averred that the reasonable hourly value of an attorney with a
19   similar amount of experience as Mr. Gharagozli was $760 per hour in 2017 and $820 per hour in
20   2018. (See pp 10-11 of the Kessler declaration, and p. 14 of Exhibit A showing that Winston
21   partner Sean Meenan graduated in 2008). Mr. Gharagozli graduated in 2010, placing him
22   halfway between the attorney class of Mr. Meenan, and the attorney class of Winston & Strawn
23   associate, Jeanifer Parsigian. (See pp.10-11 of the Kessler declaration and p. 19 of Exhibit A.)
24   Ms. Parsigian’s hourly rate was $645 per hour in 2017 and $720 per hour in 2018. Accordingly,
25   in the below chart the hourly rate for Mr. Gharagozli is calculated as the median between the rate
26   of Mr. Meenan and Ms. Parsigian. Since the Kessler declaration did not furnish fee data for
27

28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       5
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 6 of 48



1    2019 for Mr. Meenan or Ms. Parsigian, for 2019, an increase of 5% (the same as for Mr. Feher)
2    is projected, showing that the value of Mr. Gharagozli’s time in 2019 should be $805.
3           13. It is likely that the three Winston & Strawn leaders in the present case charge
4    comparable rates. Lawrence M. Hill chairs the firm’s federal tax controversy practice, and
5    previously served in the Office of Chief Counsel for the Internal Revenue Service and was cross-
6    designated as a Special Assistant United States Attorney. Attached hereto as Exhibit “A”, pp.
7    1-12 is a true copy of Winston and Strawn’s biographical profile of Mr. Hill, found on the firm’s
8    website at https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html. (Last
9    visited April 19, 2019.) Since Mr. Hill has represented the Saudi Royal family in a criminal tax
10   investigation, the inference is that his hourly fee is commensurate with such work.
11          14. Robb C. Adkins co-chairs Winston & Strawn’s White Collar practice and is head of
12   litigation for all of the firm’s California offices. As a government attorney he successfully
13   prosecuted Kenneth Lay and managed the U.S. Attorney’s Office for the Southern Division of
14   the Central District of California. In his twelve years in private practice he has represented
15   mortgage servicing companies and other financial institutions. Attached hereto as Exhibit “A”,
16   pp. 13-16 is a true copy of Winston and Strawn’s biographical profile of Mr. Adkins found on
17   the firm’s website at https://www.winston.com/en/who-we-are/professionals/adkins-robb-
18   c.html. (Last visited April 19, 2019.) Since Mr. Adkins represents such large, well-resourced
19   institutions in high-stakes matters, it is likely that his hourly fee is commensurate with such work.
20          15. Seth Weisburst specializes in defending investigations and prosecutions of financial
21   institutions accused of SEC, FINRA, and other securities-related fraud, along with his defense
22   of a wide-range of commercial fraud-based torts. Attached hereto as Exhibit “A”, pp. 17-18 is
23   a true copy of Winston and Strawn’s biographical profile of Mr. Weisburst found on the firm’s
24   website at https://www.winston.com/en/who-we-are/professionals/weisburst-seth.html#full-bio.
25   (Last visited April 19, 2019.) White collar defense before the SEC and other regulatory bodies
26   with the power to impose multi-million dollar fines makes it likely that Mr. Weisburst commands
27   a reasonably high hourly fee.
28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       6
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 7 of 48



1           16. Dr. Abdulhadi therefore submits that sanctions for fees should be based upon the
2    following rates:
3                         Lawyer                   2017       2018      2019
4                         Kleiman                  1,120      1,185     1,245
5                         Gharagozli                 700          770     805
6

7
            17. We believe the rates established by Winston & Strawn are fair and appropriate in this
8
     case. However, out of an abundance of caution, we also refer the Court to the Laffey Matrix,
9
     http://www.laffeymatrix.com/see.html, last visited April 18, 2019. Per the Laffey Matrix, the
10
     fees could be based upon the following rates:
11
                           Lawyer                   6/1/17-5/31/18      6/1/18-6/1/19
12
                           Kleiman                         864                 894
13
                           Gharagozli                      636                 658
14

15

16          18. Copies of time records would require a significant investment of resources to review
17   and redact for attorney-client privileged communications and work product, however, they are
18   available upon the Court’s request. The general categories for each attorney break down as
19   follows:
20
                        Lawyer                         2017       2018               2019
21
                                                       (beginning
22                                                     7/17)
                        Kleiman
23
                              Communication w              29.1           9            1.5
24
                              Co-counsel, Client
25
                              Fact Investigation           22.4           0             0
26

27

28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       7
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 8 of 48



1
                              Pleading preparation           84.3          38.2      17.9
2
                              and review (inc.
3                             research and
                              hearing)
4
                           Total                          135.8            47.2   19.4
5
                      Gharagozli
6
                              Communication w                 21           15         2.5
7                             Co-counsel, Client
8
                              Fact Investigation              47            3          0
9
                              Pleading reparation            109           46         22
10
                              and review (inc.
11                            research and
                              hearing)
12                            Total                          177           64        24.5
13

14
            19. Counsel have exercised billing judgement in the following ways: We have not billed
15
     for any time spent on press communications or communications with a political group of
16
     concerned scholars, students, and community members which formed to support Dr. Abdulhadi,
17
     even though our client requested (and received) our assistance in explaining the case publicly.
18
            20. Defendant has incurred the following liability for fees:
19

20
           Lawyer            2017                  2018             2019
21

22
           Kleiman           135.8 x1120           47.2 x1,185      19.4 x1,245
                             = 152,096             = 55,932         = 24,153.00
23

24
           Gharagozli         177 x 700            64 x 770          24.5 x 805

25
                             = 123,900             = 49,280         = 19.722.50

26
           Total             275,996               105,212          43,925.50            $425,133.50

27

28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       8
       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 9 of 48



1                                                    Costs
2           21. Our necessary litigation costs incurred are listed below:
3

4                                Travel                  $2,398.96
5                                Pacer/Lexis              $506.33
6                                Shipping/Mailing         $388.16
7
                                 Miscellaneous            $463.81
8
                                 Total                   $3,757.26
9

10
            22. Attached hereto as Exhibit “B” is a true and correct copy an article from the Jewish
11
     News of Northern California (JWeekly) covering this Court’s March 9, 2018 ruling dismissing
12
     the First Amended Complaint. Page two of the article quotes “Lawrence Hill, Lawfare Project
13
     chairman and partner at Winston & Strawn” as saying “[W]e will be submitting an amended
14
     complaint that clearly and concisely lays out the claims of our plaintiffs”.
15
     https://www.jweekly.com/2018/03/12/judge-rejects-lawsuit-alleging-anti-semitism-s-f-state/, last
16
     visited April 19, 2019.
17
            23. Attached hereto as Exhibit “C” is a true and correct copy of the Declaration of
18
     Jeffrey L. Kessler in Support of Motion for Attorneys’ Fees, Expenses, and Service Awards in In
19
     Re: National College Athletic Association Grant-in-Aid Cap Antitrust Litigation, 4:14-MD-
20
     02541-CW, Dkt. No. 1169-1, filed in Northern District of California, March 26, 2019. Pages 10
21
     and 11 establish the fees Winston & Strawn lawyers were charging in 2017-2019.
22
            I declare under penalty of perjury under the laws of the State of California that the
23
     foregoing is true and correct.
24
            Executed on April 19, 2019 in Venice, California.
25

26
                                                             ___________________________
27                                                           Mark Kleiman

28
     _______________________________________________________________________________________________________
                        DECLARATION OF MARK KLEIMAN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       9
Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 10 of 48




             EXHIBIT A
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 11 of 48
Lawrence Hill - Tax - Winston & Strawn                                                                     4/16/19, 4:16 PM




Lawrence M. Hill
Partner in New York
lhill@winston.com
+1 212-294-4766 (New York)




                                         Larry is recognized as one of the world’s preeminent tax
                                         litigators and advisors. He focuses his practice on the
                                         resolution of complex domestic and cross-border civil tax
                                         disputes through the IRS administrative process and litigation.
                                         He also represents clients in high-profile white collar
                                         investigations and criminal trials.



 Services                      Federal Tax Controversy, Tax, White Collar, Regulatory Defense & Investigations,
                               Banking Litigation

 Sectors                       Financial Services & Banking, Technology

 Admissions                    New York

 Court Admissions U.S. Tax Court, U.S. Court of Federal Claims, USCA – 2nd Circuit, USCA - 3rd Circuit,
                  USCA - 5th Circuit, USCA – 7th Circuit, USCA - 9th Circuit,
                  Southern District of New York, Eastern District of New York, Northern District of Illinois,
                  District of Colorado, Federal Circuit Court of Appeals

 Education                     George Washington University, JD, 1984
                               George Washington University, LLM, 1989
                               Binghamton University, BA, 1981



Lawrence M. Hill is a tax partner in the firm’s New York office and is chair of the firm's federal tax controversy
practice. Prior to joining Winston, he served as a senior partner and global head of tax controversy and
litigation at several major international law firms. Earlier in his career, Larry was a trial attorney and National
Tax Shelter Project Attorney with the Office of Chief Counsel of the Internal Revenue Service and a Special
Assistant United States Attorney with the United States Attorney’s Office in Washington, DC. The IRS honored
him twice with Special Achievement Awards for his work as a top trial attorney in the country. Larry also
previously served as Assistant General Counsel to a “Big Four” accounting firm.



https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                              Page 1 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 12 of 48
Lawrence Hill - Tax - Winston & Strawn                                                                   4/16/19, 4:16 PM



Experience
His representations include:

Financial Institutions and Products

   •   Leading provider of financial services. Lead partner for the Bank in the largest criminal tax investigation in
       United States history, resulting in one of the few non-prosecution agreements. Also lead partner in the
       United States Senate Permanent Subcommittee on Investigations hearings; in its IRS promoter penalty
       investigation; in multiple federal appeals and in over one thousand civil lawsuits and arbitrations involving
       claims by high net worth customers.
   •   Lead partner representing a global financial services company in a billion dollar IRS examination involving
       the deductibility of settlements to government sponsored enterprises and regional Federal Reserve
       Banks, which resulted in close to a full IRS concession.

   •   Leading Islamic financial institution. Lead partner in the representation of the Saudi Royal family in a
       criminal tax investigation and IRS civil examination involving Swiss and Bahamian financial institutions.
   •   Leading global bank. Lead partner in many of its largest IRS examinations involving a variety of financial
       products and structured transactions.
   •   Nine prominent, international financial services companies in IRS examinations and/or IRS Appeals
       involving complex structured financial products and risk management related matters.
   •   Three prominent, international financial services companies and a number of other financial institutions in
       IRS procedural and audit related matters.
   •   A Swiss Bank as Independent Examiner in conjunction with the United States Justice Department’s Swiss
       Bank Settlement Program resulting in a non-target letter.
   •   A hedge fund in a German criminal tax investigation and a Swiss tax investigation involving so-called “cum
       ex trades.”
   •   One of the world’s largest banking and financial services organizations. Lead counsel to organization’s
       witnesses in several criminal trials and DOJ investigations involving unreported foreign bank accounts of
       its customers.
   •   Lead counsel to a major South American financial institution in a voluntary disclosure proceeding and IRS
       examination.
   •   Leading global financial services firm. Lead Appellate Counsel in Third Circuit Court of Appeals cases
       involving tax penalties.
   •   Government-sponsored enterprise as a tax litigation consultant in its seminal hedging case victory before
       the United States Supreme Court.
   •   One of America’s largest private companies. Brought in after trial and successfully mediated a multimillion
       dollar federal district court decision pending Third Circuit appeal.

High Net Worth Individuals

   •   The Chairman of the Board of two major public corporations. Lead trial attorney in a multimillion dollar gift
       tax case in the United States Tax Court that was featured “as a big winner,” by The Wall Street Journal, in
       an article entitled, “How Taxpayers Fight, and Win, Against IRS” (February 14–15, 2017).

https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                            Page 2 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 13 of 48
Lawrence Hill - Tax - Winston & Strawn                                                                    4/16/19, 4:16 PM



   •   The Chief Executive Officer of one of the world’s largest hedge funds in successfully quashing a Tax Court
       subpoena for his testimony.
   •   Numerous high net worth individuals in voluntary disclosures in conjunction with the IRS's offshore
       voluntary disclosure initiative.

   •   Lead counsel to thirty family trusts in a transferee liability case involving a leading telecommunications
       service provider.

Insurance Industry

   •   Representing a large micro-captive insurance company in an IRS promoter penalty investigation and
       related tax cases involving the IRS’s position that the insurance does not qualify as insurance and that the
       arrangements are shams.
   •   Prominent mono-line insurance financial services holding company. Lead partner in its bankruptcy tax
       litigation against the United States in United States Bankruptcy Court for the Southern District of New
       York, where the IRS sought repayment of an $800 million “quickie” tax refund received by Debtor prior to
       bankruptcy. The highly successful settlement of the bankruptcy tax dispute, included an 87 percent
       concession by the IRS and Justice Department, after extensive fact and expert discovery and lengthy
       mediation. This was a case of first impression involving the tax treatment of credit default swaps. The
       settlement enabled the company to come out of bankruptcy.
   •   A major telecommunications company in the IRS’s examination of its captive insurer.
   •   A Fortune 500 American Multinational Insurance Company and Financial Services Organization in
       disputes with the IRS.
   •   One of the world’s largest insurance, banking and financial conglomerates in the review of tax structured
       insurance products.
   •   A dozen Fortune 500 corporations in the IRS’s challenge and litigation of leveraged corporate-owned life
       insurance.
   •   Several financial institutions in advice pertaining to Bank-Owned Life Insurance.
   •   Represented one of the largest life insurance companies in the U.S., in civil litigation and insurance
       insolvency proceedings involving its liquidation.

Media and Entertainment

   •   A multinational conglomerate in a multibillion dollar IRS examination involving a so-called inversion
       transaction, which resulted in almost a full concession by the IRS.

Pharmaceutical Industry

   •   One of the world’s largest pharmaceutical companies in the IRS’s challenge of the tax status of a
       multibillion dollar merger.
   •   Global leading provider of diagnostic information services. Lead trial attorney in a tax refund suit of first
       impression in the United States Court of Federal Claims, involving the deductibility of penalties under the
       False Claims Act.



https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                             Page 3 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 14 of 48
Lawrence Hill - Tax - Winston & Strawn                                                                  4/16/19, 4:16 PM



Accounting/Professional Services

   •   Formerly Assistant General Counsel with a Big Four accounting firm. Responsible for national litigation of
       tax malpractice suits; threatened litigation; government investigations; disciplinary investigations and
       issues pertaining to tax opinions; tax engagements; IRS procedural matters, such as 9100 relief, and
       standards of tax practice. Responsibilities included trial of cases as well as supervision of outside counsel
       in trials of cases.
   •   Represented four international accounting firms in IRS Promoter Penalty Investigations. This included
       summons and John Doe summons defense; IRS interviews and technical and procedural issues. Also
       included, in some instances defense of civil law suits brought by high net worth individuals. Also
       represented international banks, insurance companies and law firms in IRS tax shelter investigations that
       included a Senate PSI investigation; the largest criminal tax investigation in U.S. history; IRS promoter
       penalty investigations and over a thousand civil suits involving high net worth individuals.
   •   Represented an international accounting firm in two independent counsel investigations, one of which
       included the quashing of a Grand Jury subpoena seeking information outside of the scope of the
       Independent Counsel’s investigation.
   •   Represented witnesses of an international accounting firm before the grand jury and at trial in the BCCI
       investigation as well as in other grand jury investigations.
   •   Represented tax and actuarial partners and principals of an international accounting firm before the
       Director of Practice of the Treasury Department with respect to disciplinary claims.
   •   Represented a number of partners of an international accounting firm before State Boards of Accountancy
       and the AICPA and in defense of return preparer penalties.
   •   Provided comments to Senate Finance Counsel related to the enactment of IRC Section 7525 and
       successfully litigated a seminal case applying the joint defense privilege to Section 7525.
   •   A coalition of the Big Four Accounting firms and the world’s largest member association representing the
       accounting profession in successful unauthorized practice of law litigation before the Supreme Courts of
       Florida and South Carolina.
   •   Principal Drafter for the ABA of Comments pertaining to Circular 230 Rules of Practice Before the IRS.
   •   Represented a coalition of corporations related to IRS proposals pertaining to Schedule UTP.
   •   Testified before the ABA Commission on Multidisciplinary Practice.

Honors & Awards
The New York Times recognizes Larry as “a leading member of the American tax bar.” According to The Legal
500, Larry “stands out as one of the country’s preeminent advisors in tax controversy, procedure and
administration.” Additionally, Chambers USA credits him with “winning acclaim from all corners." Larry has
been recognized in The Best Lawyers in America in the field of Tax Litigation and Controversy, and named to
the New York Super Lawyers list. He was also recognized as a preeminent attorney by Martindale-Hubbell, a
leader in tax controversy by the International Tax Review, and a featured lawyer in Who’s Who Legal:
Corporate Tax.




https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                           Page 4 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 15 of 48
Lawrence Hill - Tax - Winston & Strawn                                                             4/16/19, 4:16 PM



Larry is valued for his judgment, common sense and depth of experience as well as his trial, negotiation,
procedural and tactical skills in resolving complicated tax disputes. He is appreciated for his thorough and
prudent evaluation of sophisticated tax structures and the pragmatic risk management guidance he provides to
clients.

Activities

   •   Fellow, American College of Tax Counsel
   •   Committee Member, ABA Section of Taxation Appointments to the United States Tax Court
   •   Former Chair, Court Procedure and Practice Committee of the Tax Section of the American Bar
       Association
   •   Life Fellow, American Bar Foundation
   •   Member, Wall Street Tax Association
   •   Member, The Tax Club
   •   Editor, Focus on Tax Controversy and Litigation Newsletter
   •   Member, Advisory Board of the Journal of Tax Practice & Procedure

Credentials

Larry received his B.A., with highest honors, from State University of New York at Binghamton, where he was
inducted into Phi Beta Kappa. He obtained his J.D. and LL.M. (Taxation) from George Washington University
Law School.

Publications & Speaking Engagements

   •   "IRS Announces New Voluntary Disclosure Procedures," New York Law Journal (December 24, 2018)
   •   " 2nd Circ. Opines On Variable Prepaid Forward Contract Gains," Law360 (December 3, 2018)
   •   "Brazil-United States Tax Issues Post-Election," Co-Hosted with Bichara Advogados, São Paulo, Brazil
       (November 27, 2018)
   •   "First Amendment on Campus," Federal Bar Council, New York, NY (November 8, 2018)
   •   "Leadership and Structural Changes at the IRS: A Preview," Tax Executives Institute 73rd Annual
       Conference, San Diego, California (October 29, 2018)
   •   "Managing Uncertainty: A Survival Guide to the Tax Cuts and Jobs Act of 2017," Tax Executive cover story
       (September & October 2018)
   •   "International Tax Enforcement in the Post-OVDP Era," MAS America, Jerusalem, Israel (September 20,
       2018)
   •   "Cross-border transactions: The Importance of Proactive Risk Management Under the U.S./Mexico
       Regulatory Framework," Winston & Strawn and Kaye Trueba Abogados Co-Hosted Program, Mexico City,
       Mexico (August 7, 2018)
   •   “OECD Model Disclosure Rules Target Intermediaries to Prevent CRS Avoidance,” Tax Notes International
       (July 16, 2018)




https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                      Page 5 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 16 of 48
Lawrence Hill - Tax - Winston & Strawn                                                             4/16/19, 4:16 PM



   •   “Developments in the Large Business and International Division: Where We are Now and What’s Coming
       Next,” New York University School of Professional Studies 10th Annual Tax Controversy Forum, New
       York, New York (June 21, 2018)

   •   “IRS Penalty Assessments Without Due Process?” Tax Notes (June 18, 2018)
   •   “Mazzei Case Educed An Unusual Tax Court Response,” Law360 (June 5, 2018)
   •   “Ethics for In-House Tax Professionals,” Wall Street Tax Assocation & Wall Street Tax Educational Corp.
       Breakfast Seminar, New York, New York (June 5, 2018)
   •   “Cryptocurrency Crackdown: What You Need to Know about Enhanced IRS/Government Scrutiny of
       Cryptocurrency Transactions,” Winston & Strawn Seminar, New York, New York (May 16, 2018)
   •   “Preparing for Witness Interviews,” Tax Executives Institute (TEI), Audits & Appeals Seminar, New
       Orleans, Louisiana (May 1, 2018)
   •   “Hedge Funds and IRS Partnership Audit Rules: Advanced Tax Strategies in Structuring Private
       Investment Funds in Light of New IRS Rules,” Strafford Publications Nationwide Webinar (April 26, 2018)
   •   “Doing Your Homework: How to Prepare a Case for Tax Court,” NYU School of Professional Studies 9th
       Annual Tax Controversy Forum, New York, New York (June 15–16, 2017)
   •   “Towards Free and Fair Financial Markets,” Paris Europlace International Financial Forum, New York, New
       York (May 23, 2017)
   •   “Avoiding the Front Page. The Criminalization of Transfer Pricing: Drawing the Lines Between Aggressive
       Tax Positions and Criminal Conduct,” Committee on Banking Institutions on Taxation, New York, New York
       (May 15, 2017)
   •   “The Attorney-Client Privilege and the Work Product Doctrine,” Committee on Banking Institutions on
       Taxation, New York, New York (May 15, 2017)
   •   “Cross-Border Tax Investigations and Enforcement Initiatives,” Securities Industry and Financial Markets
       Association (SIFMA), Cross-Border Wealth Management Working Group, New York, New York (October
       13, 2016)
   •   “Hedge Funds and The New IRS Partnership Audit Rules,” Strafford Publications Nationwide Webinar
       (October 10, 2016)
   •   “The Unprecedented Extraterritorialization of Tax Crimes,” Tax Notes International (August 1, 2016)
   •   "The Growing Threat Of Transferee Liability In Midco Deals” (Co-Authored with Richard A. Nessler),
       Law360, New York, New York (July 5, 2016)
   •   "What Does the New IRS Position Paper on Disgorgement Mean for FCPA Settlements?" The FCPA
       Report (June 29, 2016)
   •   "The Panama Papers And The Voluntary Disclosure Conundrum" (Co-Authored with Richard A. Nessler),
       Global Tax Weekly (June 9, 2016)
   •   “Midco Transactions and the Expanding Universe of Transferee Liability” (Co-Authored with Richard A.
       Nessler), The Tax Club, New York, New York (April 20, 2016)
   •   “Second Circuit Determines That Tax Memo Shared Between Taxpayers and Banks is Protected Under
       The Common Interest Doctrine and Subject to Work Product Protection” (Co-Authored with Matthew
       Craner and Richard A. Nessler), Journal of Tax Practice & Procedure (December 2015-January 2016)
   •   “Federal Tax/Financial Products Panel” Wall Street Tax Association, Spring Seminar (May 11, 2015)


https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                      Page 6 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 17 of 48
Lawrence Hill - Tax - Winston & Strawn                                                             4/16/19, 4:16 PM



   •   “Fresenius Opens Door To FCA Tax Breaks” (Co-Authored with Laurence M. Bambino and Richard A.
       Nessler), Law 360, New York, New York (August 25, 2014)
   •   Contributing Author, “Transfer Pricing and Dispute Resolution,” IBFD (2011)
   •   “Global Tax Gaps, Transparency and Compliance,” Institute of International Bankers, New York, New York
       (June 14, 2011)
   •   “IRS Audit Developments,” Wall Street Tax Educational Corp. & Tax Association, Washington, DC (May
       25, 2011)
   •   “U.S. Swap and Assign Transaction was Disguised Loan, Court Rules,” Practical International Tax
       Strategies (May 31, 2011)
   •   “Avoiding IRS Controversies Involving Financial Products,” New York State Society of CPAs, New York,
       New York (March 3, 2011)
   •   “Ethics for In-House Tax Professionals,” Wall Street Tax Educational Corp. and Wall Street Tax
       Association, New York, New York (March 4, 2011)
   •   “Audit Issues,” Wall Street Tax Association – Fall Tax Seminar, New York, New York (November 8, 2010)
   •   “Proactively Managing Audit Risks and Compliance – 15 Dos and Don’ts to Properly Prepare your
       Organization,” 2010 Global Structured Financial Products Forum, Paris, France (October 20, 2010)
   •   Co-author, “IRS Releases Final Schedule UTP and Accompanying Instructions,” Practical International
       Tax Strategies (October 2010)
   •   "D.C. Circuit Rejects Categorical Exceptions to Work Product Protection, Finds Protection Not Waived by
       Disclosure to Independent Auditors," CCH Journal of Tax Practice and Procedure (September 2010)
   •   Institute of lnternational Bankers; Seminar on U.S. Taxation of lnternational Banks; "FIN 48- The IRS
       Version," New York, New York (June 21, 2010)
   •   "Partnering with the Board for Proper Tax Risk Oversight," Corporate Executive Board, Webinar, New
       York, New York (May 25, 2010)
   •   "Is Nothing Confidential Any More?" Reinsurance Association Tax Conference, Philadelphia, Pennsylvania
       (May 18, 2010)
   •   TEI Spring Seminar, "Requiem for the Policy of Restraint? Announcement 2010-9 and Tax Accrual Work
       papers, Post-Textron," Nashville, Tennessee (April 29, 2010)
   •   Co-author, "Developments in Reporting Obligations Applicable to Foreign Accounts and a Review of
       Recently Proposed FBAR Regulations," International Tax Planning US (April 2010)
   •   "Definitely Avoid 'Utter Failure': Dodging Risk Can Be a Taxing Job," Corporate Counsel at www.law.com
       (with Seth C. Farber, April 7, 2010)
   •   “Taxpayer Wins LILO Case in the Court of Federal Claims,” (Co-Authored), Real Estate Finance Journal
       (April 2010)
   •   Wall Street Tax Association Breakfast Seminar, "Uncertain Tax Position Reporting and the Impact on
       Privilege," New York, New York (March 16, 2010)
   •   BNA/Cite Conference, "Resolving IRS Tax Controversies" (February 22–23, 2010, Las Vegas, Nevada;
       January 25–26, 2010, Coral Gables, Florida)
   •   Strafford Teleconference, "Castle Harbour Decision: The Case and Implications" (January 14, 2010)
   •   Wall Street Tax Association Tax Seminar, "Current Issues in Tax Audits," New York, New York (November
       17, 2009)


https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                      Page 7 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 18 of 48
Lawrence Hill - Tax - Winston & Strawn                                                                 4/16/19, 4:16 PM



   •   25th Annual LICONY Tax Conference, "Attorney Work-Product Doctrine: Recent Developments in the
       Context of Tax Accrual Work Papers," New York, New York (November 12, 2009)
   •   2009 European Structured Financial Products Summit, "Dealing with the Revenue Authorities and Audits
       of Cross-Border Financial Products Controversies," Paris, France (November 3–4, 2009)
   •   UCLA Extension 2009 Annual Tax Controversy Institute, "Representation Techniques: From Examination
       to Tax Court Litigation," Beverly Hills, California (October 27, 2009)
   •   Strafford Teleconference, "U.S. v. Textron: Implications for Corporate Taxpayers – Strategies for Protecting
       Confidentiality of Tax Accrual Work Papers" (September 24, 2009)
   •   Institute of lnternational Bankers, 2009 Annual Tax Seminar on U.S. Taxation of lnternational Banks,
       "International Enforcement Issues Relating to U.S. Tax Information Reporting and Withholding, Qualified
       Intermediary (QI) Agreements, FBAR Filings," New York, New York (June 18, 2009)
   •   New York University, School of Continuing and Professional Studies, First Annual Tax Controversy Forum,
       "Responding to IRS Requests for Information: Strategies and Tips for Managing an Audit," New York, New
       York (June 12, 2009)
   •   Taxation of European & U.S. Cross-Border Financial Products Conference, "Regulatory Developments
       Regarding Tax Advantaged Financial Products," London, England (June 10, 2009)
   •   ABA Section of Taxation May Meeting, Court Procedure and Practice Committee, "From Madoff-Stanford:
       Representing Victims of lnvestor Fraud," Washington, DC (May 8, 2009)
   •   Co-author, "Switzerland and UBS Resist IRS Effort to Force Disclosure of Bank Account Holder
       Information," Practical European Tax Strategies (April 2009)
   •   AICPA Telephone Seminar, "Practical Aspects of Providing Tax Advice to Madoff Victims" (March 11,
       2009)
   •   ALI-ABA Telephone Seminar/Audio Webcast, "Advising Investment Fraud Victims: Tax, Securities, and
       Bankruptcy Issues" (February 24, 2009)
   •   Client CLE Seminar/Audio Webcast, "Textron: Victory or Academic Result," New York, New York
       (February 6, 2009)
   •   ABA Section of Taxation Midyear Meeting, Court Procedure and Practice Committee, "Effective
       Preparation & Use of Fact Witnesses at Trial," New Orleans, Louisiana (January 9, 2009)
   •   Tax Executives Institute, New York Chapter Federal Committee Meeting, "The Corporate Tax Legislative
       Outlook Under the Obama Administration," New York, New York (November 20, 2008,)
   •   Wall Street Tax Association Tax Seminar, "Tax Controversies," New York, New York (November 17, 2008)
   •   24th Annual LICONY Tax Conference, "Ethical Considerations for Tax Practitioners," New York, New York
       (November 13, 2008)
   •   2008 European Structured Financial Products Summit, "Update on Recent U.S. Litigation as Related to
       Financial Products with Specific Reference to Business Purpose/Economic Substance," Paris, France
       (October 28–29, 2008)
   •   "The Increasingly Vital Role of lnternational Tax Law, International Tax Law Best Practices,” Inside the
       Mind Series, Aspatore (2008)
   •   ABA Section of Taxation, Court Procedure Committee Meeting, "The Use of Jury Trials in Civil Tax Cases,"
       San Francisco, California (September 2008)



https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                          Page 8 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 19 of 48
Lawrence Hill - Tax - Winston & Strawn                                                               4/16/19, 4:16 PM



   •   “IRS Disallows Foreign Tax Credits Claimed for Cross-Border Trust,” (Co-Authored with Alexander
       Roberts), Practical International Tax Strategies (August 14, 2008)
   •   Co-author, "IRS Issues Regulations on 'Killer B' Reorganizations Involving Foreign Corporations,"
       Practical US/International Tax Strategies (June 30, 2008)
   •   Client CLE Conference, "International Tax Investigations and Litigation, To Be or Not to Be: Surviving or
       Altogether Avoiding a Transatlantic Corporate Fraud Crisis," New York, New York (June 26, 2008)
   •   International Institute of Bankers Annual Tax Seminar, "Interplay of Developments in the §6694 Tax
       Preparer Rules and Circular 230," New York, New York (June 24, 2008)
   •   “Treasury, IRS Continue Attack on Abusive Tax Transactions: Final Regulations for Reportable
       Transactions Issued,” (Co-Authored), Derivatives Financial Products Report (September 2007)
   •   ABA Section of Taxation May Meeting, Court Procedure and Practice Committee, "FIN 48: Impact on
       Litigation and Settlements," Washington, DC (May 11, 2007)
   •   Co-author, "What Tax-Exempt Entities Must Know to Avoid Costly Excise Taxes," Tax Notes (May 7, 2007)
   •   United States Tax Court Judicial Conference, "Trying Cases in the Electronic Age," Williamsburg, Virginia
       (April 19, 2007)
   •   “Tax Policy Gone Wild: Harsh Penalties as Revenue Raisers,” Tax Notes (April 2, 2007)
   •   “Let the Sun Shine In? Transparency Has its Limits,” Journal of Tax Practice and Procedure (October–
       November 2006)
   •   “2007 Tax Shelter Update: Increased Disclosure and Costly Penalties,” National Constitution Center
       (November 2, 2006 – Audio conference)
   •   National Constitution Center Audio Conference, "2006 Tax Shelter Update: Status of IRS Disclosure and
       Penalty Rules" (November 2, 2006)
   •   Client CLE Conference, "Trends and Challenges in Complex Litigation, White Collar Crime and
       Government Investigations," New York, New York (November 1, 2006)
   •   2006 European Structured Financial Products Summit, "U.S. Tax Shelter Promoter Audits and Litigation
       Developments," Paris, France (October 24–25, 2006)
   •   UCLA Extension 2006 Annual Tax Controversy Institute, "Tax Enforcement: Priorities, Strategies and the
       Administrative Process," Beverly Hills, California (October 23, 2006)
   •   ABA Section of Taxation and Section of Real Property, Probate and Trust Law, Joint Fall CLE Meeting,
       "Treatment of Testifying and Non-Testifying Experts," Denver, Colorado (October 20, 2006)
   •   "The Economic Substance Doctrine," Tax Business (September/October 2006)
   •   ABA Section of Taxation, Court Procedure and Practice Committee, "Litigation of Promoter Penalties,"
       Washington, DC (May 2006)
   •   The Structured Finance Institute, 2005 European Structured Financial Products Summit, "Washington
       Update and U.S. Tax & Regulatory Developments," Paris, France (October 25, 2005)
   •   The Structured Finance Institute, 2005 Structured Asset Finance and Leasing Conference, "U.S.
       Outbound and Inbound Cross-border Leasing Developments and the Washington Update," Paris, France
       (October 26, 2005)
   •   ABA Section of Taxation, Court Procedure and Practice Committee, "The New Policy on Tax Accrual Work
       papers: Transparency or Transgression?" San Francisco, California (September 16, 2005)



https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                        Page 9 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 20 of 48
Lawrence Hill - Tax - Winston & Strawn                                                                4/16/19, 4:16 PM



   •   Committee of Banking Institutions on Taxation, "The Application of the New Circular 230 Rules to Banking
       Institutions," New York, New York (June 21, 2005)
   •   Client CLE Conference, "The Roles and Responsibilities of In-House and Outside Counsel in Coordinating
       Multiple Government Investigations and Related Civil Litigations," New York, New York (June 8, 2005)
   •   ABA Section of Taxation, Standards of Tax Practice Committee, "New Circular 230 Written Opinion and
       Advice Regulations," Washington, DC (May 21, 2005)
   •   ABA Section of Taxation, Court Procedure and Practice Committee, "The Pitfalls and Pratfalls of Electronic
       Discovery," Washington, DC (May 20, 2005)
   •   ABA Section of Taxation, Tax Shelter Task Force, "Report on the ABA's Circular 230 Comments,"
       Washington, DC (May 20, 2005)
   •   The Association of the Bar of the City of New York, "Providing Information to the IRS: Taxpayer Rights and
       Obligations" (May 16, 2005)
   •   Principal Author, ABA Section of Taxation Comments on the Final Circular 230 Regulations, (May 11,
       2005)
   •   The Federal Bar Association, The 29th Annual Tax Conference, "Developments to Watch For on
       Privilege," Washington, DC (March 17, 2005)
   •   ABA Section of Taxation, Court Procedure and Practice Committee, "How Much Judicial Deference is Due
       the Administrative Determinations of the IRS?" San Diego, California (January 21, 2005)
   •   ABA Section of Taxation, Court Procedure and Practice Committee, "Preclusion of Expert Witnesses,"
       Boston, Massachusetts (October 1, 2004)
   •   The Association of the Bar of the City of New York, "Tax Controversies: Negotiating and Resolving
       Disputes with the IRS," New York, New York (April 29, 2004)
   •   The Federal Bar Association, 28th Annual Tax Conference, "Expert Witness or Advocate: How to Draw the
       Line," Washington, DC (March 26, 2004)
   •   Client CLE Conference, "A Roadmap to the IRS's New Enforcement Initiatives," London, England
       (November 13, 2003)
   •   Client CLE Conference, "Hot Topics in IRS Practice, Procedure and Tax Litigation," New York, New York
       (September 19, 2003)
   •   ABA Section of Taxation, Standards of Tax Practice Committee, "What Remains of Section 7525?"
       Chicago, Illinois (September 13, 2003)
   •   ABA Section of Taxation, Tax Shelter Task Force, "Privilege Issues in Tax Shelter Cases," Chicago, Illinois
       (September 12, 2003)
   •   ABA Section of Taxation, Court Procedure and Practice Committee, "Litigating Accuracy Related
       Penalties," Chicago, Illinois (September 12, 2003)
   •   BNA National Tax Conference, "The Post-Shelter Era: Resolving Disputes and Following the New Rules,"
       Washington, DC (August 6, 2003)
   •   “The Advent of Cost-Shifting Arrangements in Electronic Discovery Disputes,” Journal of Tax Practice and
       Procedure (June–July 2003)
   •   Tax Executives Institute, New York Chapter Annual Meeting, "Tax Department Risk Management and
       Ethical Considerations in the Post-Enron Environment," New York, New York (December 18, 2002)
   •   Insurance Tax Conference, "Tax Shelters," Chicago, Illinois (November 7, 2002)


https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                        Page 10 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 21 of 48
Lawrence Hill - Tax - Winston & Strawn                                                              4/16/19, 4:16 PM



   •   Institute of lnternational Bankers, Annual Seminar on the U.S. Taxation of lnternational Banks, "Ethics &
       Exposure Roundtable," New York, New York (June 19, 2002)
   •   “Real Time Court Reporting,” ABA Section of Taxation, Court Procedure and Practice Committee,
       Washington, D.C. (May 10, 2002)
   •   Tax Executives Institute, New England Regional Meeting, "The Appeals Process in the Large and Mid-
       Sized Business Division of the IRS," Boston, Massachusetts (February 15, 2002)
   •   Tax Executives Institute, "The Rite Aid Case: A Prescription for Corporate Taxpayers?" New York, New
       York (January 10, 2002)
   •   Counterpoint: The Proposed Revisions to Circular 230 Are Flawed," ABA Section of Taxation Newsletter
       (Winter 2002)
   •   "New Fast Track Dispute Resolution Pilot Programs Offer Opportunities for Taxpayers to Resolve Disputes
       at Exams More Efficiently," Journal of Tax Practice & Procedure (December 2001/January 2002)
   •   “New Fast Track Mediation and Settlement Pilot Programs Offer Opportunities for Taxpayers to Resolve
       Cases at Exams More Efficiently,” Journal of Tax Practice and Procedure (December 2001–January 2002)
   •   36th Annual Bank Tax Institute, "Bank-Owned Life Insurance in Today's Environment," Orlando, Florida
       (December 13–14, 2001)
   •   ABA Section of Taxation Annual Meeting, Administrative Practice Committee, "Circular 230 Debate,"
       Chicago, Illinois (August 3, 2001)
   •   “The Circular 230 Proposals Should be Modified,” Journal of Tax Practice and Procedure (June–July
       2001)
   •   ABA Section of Taxation May Meeting, Court Procedure and Practice Section, "A Demonstration and
       Discussion of Hyper-text Briefs," Washington, DC (May 11, 2001)
   •   Testimony before the Internal Revenue Service regarding the Proposed Amendments to Circular 230,
       Washington, DC (May 2, 2001)
   •   ABA Section of Taxation Midyear Meeting, Standards of Tax Practice Committee, "MDPs and Lawyers'
       Ethics," (January 13, 2001)
   •   ABA Section of Taxation Midyear Meeting, Court Procedure and Practice Committee, "Using Videotaped
       Depositions- A Demonstration and Critique," Scottsdale, Arizona (January 12, 2001)
   •   Tax Executives Institute, "IRS Practice Procedure: What's Hot, What's New," Rye, New York (November
       16, 2000)
   •   Tax Executives Institute, "International Penalty Issues," New York, New York (November 15, 2000)
   •   Tax Executives Institute, "Tax Shelter Controversies- Developments and Strategies for Exams and
       Beyond," New York, New York (October 18, 2000)
   •   "Greetings From the Corporate Tax Shelter Front," Journal of Tax Practice & Procedure (June–July 2000)
   •   Tax Executives Institute, "Litigating COLI Cases After Winn-Dixie," Morristown, New Jersey (May 19,
       2000)
   •   ABA Section of Taxation May Meeting, Court Procedure and Practice Committee, "Witness Preparation –
        The Dos and Don'ts," Washington, DC (May 12, 2000)
   •   ABA Section of Taxation May Meeting, Administrative Practice Committee,
   •   "The Tax Audit Process Under Modernization," Washington, DC (May 12, 2000)



https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                      Page 11 of 12
                      Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 22 of 48
Lawrence Hill - Tax - Winston & Strawn                                                              4/16/19, 4:16 PM



   •   ABA Section of Taxation Midyear Meeting, Standards of Tax Practice Committee, "How Will the
       Restatement of the Law Governing Lawyers Affect Tax Practice?" San Diego, California (January 22,
       2000)
   •   “New Strategies for Litigating Corporate Tax Shelter Cases,” Journal of Tax Practice and Procedure
       (December 1999–January 2000)
   •   "Recent Amendments to the Tax Court's Rules of Practice and Procedure: A Response to the Court's
       Expanded Jurisdiction" (with I.J. Sang), Journal of Tax Practice & Procedure (August–September 1999)
   •   "Frederick Revisited," Journal of Tax Practice & Procedure (August–September 1999)
   •   "The Waxing and Waning of Privilege in the Federal Tax Context," Journal of Tax Practice & Procedure
       (June–July 1999)
   •   "The New Burden of Proof in the Federal Tax Courts," Journal of Tax Practice & Procedure (April–May
       1999)
   •   National Teleconference, Equipment Leasing Association, "Strategies for Successfully Defending a Cross-
       Border Leasing Audit After Revenue Ruling 99-14" (May 24, 1999)
   •   United States Tax Court 1999 Judicial Conference, "Privileges: What's New? What's Left?" Williamsburg,
       Virginia (April 9, 1999)
   •   ABA Tort and Insurance Practice Section, National Meeting, "Accountants' Liability: Charting New
       Frontiers in the New Millennium," New York, New York (March 18, 1999)
   •   Tax Executives Institute, "Corporate Tax Shelters – An Explanation of What They Are, IRS Initiatives and
       Legislative Prospects," New York, New York (March 16, 1999)
   •   Testimony Before the ABA Commission on "Multidisciplinary Practice," Los Angeles, California (February
       5, 1999)
   •   ABA Section of Taxation Midyear Meeting, "The New Burden of Proof," Orlando, Florida (January 15,
       1999)




https://www.winston.com/en/who-we-are/professionals/hill-lawrence-m.html#full-bio                      Page 12 of 12
                       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 23 of 48
Robb Adkins - Co-chair of Winston’s White Collar, Regulatory Defense, and Investigations Practice - Winston & Strawn   4/16/19, 4:20 PM




Robb C. Adkins
Partner in San Francisco and Los Angeles
San Francisco Office Managing Partner & Co-Chair White Collar Practice
radkins@winston.com
+1 415-591-1411 (San Francisco) +1 213-615-1718 (Los Angeles)




                                         Robb previously served as a federal prosecutor, handling the
                                         landmark trial against former Enron CEOs Ken Lay and Jeff
                                         Skilling, and served as the nation’s top fraud enforcement
                                         official, leading a financial fraud task force formed by the
                                         President involving the leadership of the DOJ, SEC, and more
                                         than 25 other federal and state enforcement agencies.


 Services                       Antitrust / Competition, Corporate Governance, Litigation,
                                Complex Commercial Litigation, Banking Litigation,
                                White Collar, Regulatory Defense & Investigations,
                                Government Program Fraud, False Claims, and Qui Tam Litigation,
                                Financial Services Regulatory / Compliance, Compliance Programs

 Sectors                        Financial Services & Banking, Professional Services, Technology

 Admissions                     California

 Clerkships                     USCA - Fifth Circuit for the Honorable Rhesa Barksdale

 Court Admissions Central District of California, Northern District of California, USCA - 5th Circuit,
                  USCA - 9th Circuit, USCA - 4th Circuit, Southern District of California

 Education                      Georgetown University, JD, 1997
                                Stanford University, BA, 1993



In addition to serving as the managing partner of the firm's San Francisco office, Robb Adkins serves as the
head of litigation for Winston & Strawn LLP’s California offices and is co-chair of the firm’s White Collar,
Regulatory Defense, and Investigations Practice. He also serves as National Vice Chair of the American Bar
Association's White Collar Crime Committee.



https://www.winston.com/en/who-we-are/professionals/adkins-robb-c.html                                                      Page 1 of 4
                       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 24 of 48
Robb Adkins - Co-chair of Winston’s White Collar, Regulatory Defense, and Investigations Practice - Winston & Strawn   4/16/19, 4:20 PM



Robb focuses his practice on white collar and internal investigations, corporate compliance, complex civil
litigation, government enforcement defense, and Foreign Corrupt Practices Act (FCPA) issues. He is a
nationally recognized trial attorney with deep experience in complex white collar matters involving the
Department of Justice (DOJ), the Securities and Exchange Commission (SEC), and across the federal and
state enforcement agencies.

Prior to joining the firm, Robb served for two years as the Executive Director of the Financial Fraud
Enforcement Task Force (Task Force), working within the DOJ’s Office of the Deputy Attorney General in
Washington, D.C. As head of the Task Force, which was formed by the President and chaired by the U.S.
Attorney General, Robb was responsible for directing the largest coalition ever assembled to combat financial
fraud. Robb worked with the highest leaders of the DOJ, SEC, CFTC, and more than 25 other federal and
state fraud enforcement and regulatory agencies to develop national enforcement strategies, coordinate
criminal and civil initiatives, and implement nationwide training and guidance for line prosecutors and
regulators. As Executive Director, Robb worked with financial fraud coordinators in every U.S. Attorney’s Office
to confront an array of fraud, including corporate, securities, and commodities fraud; antitrust violations;
procurement fraud; False Claims Act violations; fraud within the mortgage and finance industry; oil and gas
price fraud; and to implement Dodd-Frank financial regulatory reforms.

Prior to leading the Task Force, Robb spent more than eight years as a criminal prosecutor with the U.S.
Attorney’s Office for the Central District of California, focusing on white collar fraud prosecutions, and served
as the Chief of the U.S. Attorney’s Office in Orange County, California for more than two years. During his
service as Chief, Robb supervised an office of more than 40 trial attorneys and staff responsible for all federal
criminal matters in a county with more than three million residents. During his tenure as a line prosecutor and
Chief, Robb served as lead counsel in more than 50 prosecutions and as first chair in numerous complex fraud
trials.

From 2005 to 2007, Robb was a member of the Enron Task Force, serving as a trial attorney in the landmark
criminal trial against Enron CEOs Kenneth Lay and Jeffrey Skilling. He also conducted a separate trial against
Kenneth Lay on bank fraud charges, delivering the opening statement and closing argument, resulting in
conviction on all counts. Prior to joining the DOJ, Robb served as a litigation associate at a large law firm in
San Francisco and as a consultant at a major accounting firm.

Governmental experience includes serving as Executive Director, Financial Fraud Enforcement Task Force,
U.S. DOJ (2010–2011), Assistant U.S. Attorney (2001–2005), Chief, Southern Division, Central District of
California (2007–2010), and Enron Task Force, U.S. DOJ (2005–2007).

Experience
Select examples of Robb’s representative matters include:

   •   Tried a federal civil class action brought under California’s Private Attorney General Act, resulting in a
       defense verdict for a Fortune 500 client.
   •   Led an internal investigation for the board of an international company related to potential FCPA and anti-
       corruption issues in Europe and Asia.
   •   Led an internal investigation of a large mortgage servicing company regarding a whistleblower complaint.


https://www.winston.com/en/who-we-are/professionals/adkins-robb-c.html                                                      Page 2 of 4
                       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 25 of 48
Robb Adkins - Co-chair of Winston’s White Collar, Regulatory Defense, and Investigations Practice - Winston & Strawn   4/16/19, 4:20 PM



   •   Led an internal investigation for a financial institution regarding potentially fraudulent conduct by a bank
       manager.
   •   Conducted an assessment and complete overhaul of the compliance policies at a large financial entity.
   •   Represented a target at a Fortune 500 company in a federal grand jury investigation and subsequent
       criminal prosecution related to alleged Clean Water Act violations. After meeting with federal authorities,
       proposed charges against client were dropped.
   •   Oversaw a three-year monitoring agreement with a major foreign-based financial institution in lieu of
       prosecution.

Honors & Awards
Robb was recognized in The Legal 500 U.S. 2018 and ranked in Chambers USA 2012–2018 as one of San
Francisco’s top lawyers in White-Collar Crime & Government Investigations practice. He has received
widespread recognition throughout his career as a trial lawyer, including the Attorney General’s “Award for
Exceptional Service,” the highest commendation in the DOJ. In 2006, he was selected as one of the “Top 20
Under 40” by the California Daily Journal, recognizing him as one of the top 20 lawyers in California under the
age of 40. He has been the recipient of commendations from the U.S. Deputy Attorney General, Federal
Bureau of Investigations, U.S. Secret Service, Special Inspector General for the Troubled Asset Relief
Program (SIGTARP), U.S. Postal Inspection Service, Internal Revenue Service–Criminal Investigations, U.S.
Marshals Service, Office of Personnel Management, and the Food and Drug Administration. Robb was named
a “Rising Star” by SuperLawyers Magazine each year from 2006–2010, and was recognized as a
“Superlawyer” for Northern California in 2015. He was also recently named a “California Litigation Star” in the
2015 edition of Benchmark Litigation.

Activities
Robb has been selected to serve on the ABA Northern California regional subcommittee of the ABA. He has
also served as an adjunct professor at Chapman School of Law (White Collar Crime, Criminal Procedure, and
Trial Practice), University of California, Irvine (Contemporary Legal Issues), and Whittier School of Law (Trial
Practice). He has lectured at several nationwide training courses for prosecutors at the National Advocacy
Center in South Carolina. Robb is frequently interviewed regarding white collar matters, and has been cited
by The New York Times, Wall Street Journal, Washington Post, and National Public Radio, and has served as
a member of the Law360 White Collar Editorial Advisory Board.

Credentials

Robb received his B.A. in political science, with honors, from Stanford University. He received his J.D. from
Georgetown University, where he was the publications editor for the ABA publication the Tax Lawyer.

Publications & Speaking Engagements
Robb is an experienced and well-respected speaker on corporate compliance and white collar matters. He has
provided lectures and training to prosecutors and regulators, testified before Congress, and given
presentations to companies, board members, professional associations, conferences, and academic


https://www.winston.com/en/who-we-are/professionals/adkins-robb-c.html                                                      Page 3 of 4
                       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 26 of 48
Robb Adkins - Co-chair of Winston’s White Collar, Regulatory Defense, and Investigations Practice - Winston & Strawn   4/16/19, 4:20 PM



institutions throughout the United States and abroad.

Publications

   •   "Q&A With Steve Grimes and Robb Adkins of Winston & Strawn LLP," Corporate Compliance
       Insights, December 2017
   •   “Improve Compliance Programs to Avoid Government Investigations,” Today's General Counsel, April/May
       2017

Speaking Engagements

   •   Co-Chair of The American Conference Institute’s (ACI) 11th West Coast Conference on FCPA
       Enforcement and Compliance, San Francisco, September 25, 2018
   •   “How to Manage Reputational and Regulatory Risks in High-Profile Mediagenic Matters,” Philadelphia,
       PA, June 4, 2018
   •   Moderator, “Planning for and Responding to a Visit from Law Enforcement,” National Association of
       Criminal Defense Lawyers, Corporate Counsel Conclave, Washington, D.C., April 2017
   •   Speaker, “Student Loans and PayDay Loans: Managing Increased Regulatory Scrutiny, Litigation, and
       Assessing Proposed Rules by the CFPB on Payday Loans,” ACI 28th National Conference on Consumer
       Finance Class Actions and Litigation, New York, April 2017




https://www.winston.com/en/who-we-are/professionals/adkins-robb-c.html                                                      Page 4 of 4
                       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 27 of 48
Seth Weisburst - Litigation - Winston & Strawn                                                               4/16/19, 4:20 PM




Seth Weisburst
Of Counsel in San Francisco
sweisburst@winston.com
+1 415-591-1029 (San Francisco)



                                          Seth’s practice focuses on complex commercial litigation and
                                          arbitration, including securities and broker-dealer matters,
                                          trade secret misappropriation claims, contract disputes,
                                          business torts, and antitrust cases. In addition to his
                                          experience leading litigation matters in state and federal court
                                          and in arbitration, Seth represents clients facing regulatory
                                          inquiries and enforcement actions from the SEC, FINRA, and
                                          other state securities regulators.



 Services                       Antitrust / Competition, Corporate & Finance, Antitrust Litigation,
                                Financial Services Regulatory / Compliance, Complex Commercial Litigation,
                                Banking Litigation, White Collar, Regulatory Defense & Investigations, Class Actions

 Sectors                        Financial Services & Banking

 Admissions                     California

 Court Admissions Eastern District of California, Northern District of California, USCA - 9th Circuit

 Education                      University of California, Hastings, JD, 2008
                                Stanford University, BA, 1999
                                Stanford University, MA, 1999



Seth Weisburst's practice focuses on complex commercial litigation, arbitration, regulatory inquiries,
enforcement actions, and white collar matters.

Seth has experience defending clients in complex commercial litigation in state and federal court against
claims of breach of fiduciary duty, breach of contract, misappropriation of trade secrets, unfair competition,
wrongful death, and violations of federal securities laws. Seth also has experience conducting internal
investigations for a wide range of firm clients.




https://www.winston.com/en/who-we-are/professionals/weisburst-seth.html#full-bio                                  Page 1 of 3
                       Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 28 of 48
Seth Weisburst - Litigation - Winston & Strawn                                                      4/16/19, 4:20 PM



Seth has assisted in the defense of brokerage firms and their registered representatives against investigations
launched by the SEC, FINRA, and various state securities regulators, as well as private client and issuer
actions (brought in state and federal court and through FINRA arbitrations) alleging sales practice violations,
and claims related to misrepresentation, underwriting claims, options trading, failure to supervise,
misappropriation and theft, auction-rate securities, insider trading, and California state law.

Seth's pro bono experience includes leading parallel federal and state court actions against the California
State University system and San Francisco State University that resulted in a landmark settlement
safeguarding the civil rights of Jewish students as well as students of all religions and backgrounds. Seth’s
pro bono experience also includes representation of African-American Section 8 tenants in a civil rights class
action based on municipality and police department discrimination, harassment and warrantless searches, and
the successful pursuit of a claim on behalf of an individual facing online public harassment that threatened his
personal and professional reputation.

Honors & Awards

   •   Order of the Coif
   •   Thurston Honors Society, University of California, Hastings College of the Law
   •   President, American Constitution Society, Hastings College of the Law Chapter (2006-2007)
   •   Robert M. Golden Medal for Excellence in the Humanities and Creative Arts, in recognition of an honors
       thesis, Stanford University

Credentials

Seth received a B.A., with honors, and an M.A. from Stanford University in 1999. He received a J.D. from the
University of California, Hastings College of the Law, in 2008, where he graduated magna cum laude and
served as articles editor of the Hastings Law Journal.

While in law school, Seth externed for U.S. Magistrate Judge Joseph C. Spero in the Northern District of
California. His law school activities included Order of the Coif; Thurston Honors Society, University of
California, Hastings College of the Law; President, American Constitution Society, Hastings College of the Law
Chapter (2006-2007). He also received the Robert M. Golden Medal for Excellence in the Humanities and
Creative Arts, in recognition of an honors thesis, Stanford University.

Publications & Speaking Engagements

   •   Co-author, "Ninth Circuit En Banc Panel Adopts Safeguards for Subjects of Search Warrants Involving
       Electronically Stored Information," Privacy & Data Security Law Journal (November 2009)
   •   Co-author, "Trends in Electronic Discovery After the 2006 Amendments to the Federal Rules of Civil
       Procedure," The Computer & Internet Lawyer (May 2008)




https://www.winston.com/en/who-we-are/professionals/weisburst-seth.html#full-bio                         Page 2 of 3
Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 29 of 48




                EXHIBIT B
4/19/2019           Case 3:17-cv-03511-WHO         Document
                                      S.F. State anti-Semitism     176-1
                                                               lawsuit:        Filed 04/19/19
                                                                        Judge dismisses                Page
                                                                                        with leave to amend - J.30 of 48




                                                       -                The Jewish News
                                                                        of Northern California




    Professor Rabab Abdulhadi (center, wearing dark glasses) demonstrates against a lawsuit against SFSU in November 2017.
    (Photo/Rob Gloster)


     ISRAEL ON CAMPUS


     S.F. State anti-Semitism lawsuit:
     Judge dismisses with leave to amend
     BY DAN PINE I MARCH 12, 2018




    A    federal judge has dismissed a complaint alleging "systematic" anti-Jewish speech
         and activity at San Francisco State University, while giving plaintiffs leave to
     amend it.


https://www.jweekly.com/2018/03/12/judge-rejects-lawsuit-alleging-anti-semitism-s-f-state/                                   1/3
4/19/2019           Case 3:17-cv-03511-WHO         Document
                                      S.F. State anti-Semitism     176-1
                                                               lawsuit:        Filed 04/19/19
                                                                        Judge dismisses                Page
                                                                                        with leave to amend - J.31 of 48

    In his March 9 ruling, U.S. District Judge William Orrick III said the complaint, the first
    iteration of which was filed last June, is "far too long, repetitive and full of barely
    relevant material, and yet so conclusory regarding the cases of action asserted that it
    does not state a plausible claim for relief against any defendant at this juncture."

    Six Jewish students and community members filed the original lawsuit alleging
    decades of anti-Semitism at SFSU and focusing on two events: the campus shout-down
    of Jerusalem Mayor Nir Barkat by pro-Palestinian groups in April 2016 and the
    exclusion of San Francisco Hillel from hosting a table at a February 2017 "Know Your
    Rights" fair on campus.

    A similar but separate lawsuit, filed last month, is currently pending in California
    Superior Court.

                                              Related: S.F. State's Jewish problem

    Both suits sought monetary and punitive damages, admission of fault, and actions
    aimed at protecting Jews on campus.

    Last week Orrick dismissed the language of the newest complaint with leave to
    amend, giving plaintiffs 20 days to refile.

    He said he was not persuaded that Jewish students "suffered such severe, pervasive
    and objectively offensive discrimination" that would amount to a "hostile
    environment."

    Said attorney Lawrence Hill, Lawfare Project chairman and partner at Winston &
    Strawn LLP, which is representing the plaintiffs, "We are very pleased that [Orrick]
    has issued a ruling allowing this case to move forward and denying the defendants'
    two motions to strike. In the coming days, we will be submitting an amended
    complaint that clearly and concisely lays out the claims of our plaintiffs, who, like
    many other Jewish students at SFSU, have faced systematic violations of their civil and
    constitutional rights. SFSU has achieved notoriety as one of the most anti-Semitic
    campuses in the nation, and we are proud to represent these courageous students and
    community members as they seek justice and equality on campus."



https://www.jweekly.com/2018/03/12/judge-rejects-lawsuit-alleging-anti-semitism-s-f-state/                                 2/3
4/19/2019           Case 3:17-cv-03511-WHO         Document
                                      S.F. State anti-Semitism     176-1
                                                               lawsuit:        Filed 04/19/19
                                                                        Judge dismisses                Page
                                                                                        with leave to amend - J.32 of 48



            J:s work is reaching more readers than ever, but advertising revenues alone don't cover our
            costs. We need your help. If you value our journalism, become a J. Supporter today. You'll
            continue to get one-of-a-kind content only available at J. - and help secure J:s future.



                   Support J.



                                       Dan Pine

                                       Dan Pine is J.'s news editor. He can be reached at dan@jweekly.com.




    Tags: anti-Semitism, anti-Israel, San Francisco State University, SFSU, S.F. State, Lawfare Project




     BAY AREA                                                                                ISRAEL ON CAMPUS

     Palestinian SFSU prof's lawsuit                                                     Lawsuit renews allegations of
     alleges discrimination, JCRC                                                        systematic anti-Semitism at S.F.
     influence                                                                           State


     BAY AREA                                                                            BAY AREA

    Jewish group vows to refile suit                                                     Suit against S.F. State stalled,
    against SFSU                                                                         Jewish plaintiffs vow to refile




             J.
https://www.jweekly.com/2018/03/12/judge-rejects-lawsuit-alleging-anti-semitism-s-f-state/                                  3/3
Case 3:17-cv-03511-WHO Document 176-1 Filed 04/19/19 Page 33 of 48




             EXHIBIT C
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 34
                                                                1 ofof109
                                                                       48



 1   Steve W. Berman (pro hac vice)                     Jeffrey L. Kessler (pro hac vice)
     Craig R. Spiegel (SBN 122000)                      David G. Feher (pro hac vice)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP                    David L. Greenspan (pro hac vice)
     1918 Eighth Avenue, Suite 3300                     Joseph A. Litman (pro hac vice)
 3   Seattle, WA 98101                                  WINSTON & STRAWN LLP
     Telephone: (206) 623-7292                          200 Park Avenue
 4   Facsimile: (206) 623-0594                          New York, NY 10166-4193
     steveb@hbsslaw.com                                 Telephone: (212) 294-6700
 5   craigs@hbsslaw.com                                 Facsimile: (212) 294-4700
                                                        jkessler@winston.com
 6   Jeff D. Friedman (SBN 173886)                      dfeher@winston.com
     HAGENS BERMAN SOBOL SHAPIRO LLP                    dgreenspan@winston.com
 7   715 Hearst Avenue, Suite 202                       jlitman@winston.com
     Berkeley, CA 94710
 8   Telephone: (510) 725-3000                          Sean D. Meenan (SBN 260466)
     Facsimile: (510) 725-3001                          Jeanifer E. Parsigian (SBN 289001)
 9   jefff@hbsslaw.com                                  WINSTON & STRAWN LLP
                                                        101 California Street
10   Bruce L. Simon (SBN 96241)                         San Francisco, CA 94111
     Benjamin E. Shiftan (SBN 265767)                   Telephone: (415) 591-1000
11   PEARSON, SIMON & WARSHAW, LLP                      Facsimile: (415) 591-1400
     44 Montgomery Street, Suite 2450                   smeenan@winston.com
12   San Francisco, CA 94104                            jparsigian@winston.com
     Telephone: (415) 433-9000
13   Facsimile: (415) 433-9008                          Class Counsel for Jenkins and Consolidated
     bsimon@pswlaw.com                                  Action Plaintiffs
14   bshiftan@pswlaw.com

15   Class Counsel for Jenkins and Consolidated
     Action Plaintiffs
16
     [Additional counsel listed on signature page]
17

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19                                   OAKLAND DIVISION
20   IN RE: NATIONAL COLLEGIATE ATHLETIC                     Case No. 4:14-MD-02541-CW
     ASSOCIATION ATHLETIC GRANT-IN-AID
21   CAP ANTITRUST LITIGATION
                                                             DECLARATION OF JEFFREY L.
22                                                           KESSLER IN SUPPORT OF MOTION
                                                             FOR ATTORNEYS’ FEES,
23                                                           EXPENSES, AND SERVICE
     THIS DOCUMENT RELATES TO: ALL                           AWARDS
24   ACTIONS EXCEPT Jenkins v. Nat’l Collegiate
     Athletic Ass’n, Case No. 14-cv-02758-CW
25                                                          DATE:      April 30, 2019
                                                            TIME:      2:30 p.m.
26                                                          COURTROOM: Courtroom 6, 2d Floor

27

28


     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 35
                                                                2 ofof109
                                                                       48



 1   I, Jeffrey L. Kessler, declare as follows:

 2           1.      I am an attorney licensed before all the courts of the State of New York and am co-

 3   executive chairman of Winston & Strawn LLP. I am also a partner in Winston & Strawn’s New York

 4   office, co-chair of the Antitrust practice group, and co-chair of the Sports Law practice group. I am

 5   co-lead Class Counsel for the Consolidated Action Plaintiffs in this action. Based on personal

 6   knowledge or discussions with counsel at my firm about the matters stated herein, I could competently

 7   testify to the same if called upon to do so.

 8           2.      This Declaration is made in support of Plaintiffs’ Motion for Attorneys’ Fees and Costs

 9   (“Fee Motion”), and pursuant to Civil Local Rule 54.

10           3.      As detailed more fully below, Winston & Strawn attorneys were intensively involved

11   in all aspects of this litigation regarding the injunctive relief claims. Winston attorneys took or shared

12   the lead on many hearings and motions, at trial, and during years of pretrial litigation, including:

13   drafting briefs and filings; organizing and completing document review; drafting discovery requests

14   and responses; corresponding with defense counsel; setting agendas and guiding negotiations for meet-

15   and-confer discussions that governed document production, depositions, scheduling, and all other

16   manner of discovery disputes; taking and defending depositions; working with experts; preparing

17   witnesses, exhibits, and other content for trial; arguing summary judgment motions, arguing the motion

18   to dismiss and motion for judgment on the pleadings; arguing other motions before the Court, and

19   preparation of this case for trial and the trial itself.

20           4.      The very significant role played by Winston & Strawn for the injunctive-relief claims

21   is reflected in part by Winston’s much larger share of Plaintiffs’ counsel’s fees and expenses with

22   respect to the prosecution of the injunctive-relief claims. Winston did not act as Class Counsel for the

23   damages claims, which were separately resolved, and for which our co-counsel firms served as Class

24   Counsel. Winston did not apply for or receive any fee award with respect to the damages class claims,

25   as Winston’s efforts have been solely and exclusively devoted to the injunctive-relief claims and

26   Classes from the outset of this MDL. This is another significant reason for Winston’s much larger

27   share of Plaintiffs’ counsel’s fees and expenses.

28
                                                        1
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 36
                                                                3 ofof109
                                                                       48



 1                                    I.     Summary of Work Performed
 2            5.      Winston & Strawn initially represented just the Jenkins plaintiffs who filed a complaint
 3   on March 17, 2014. All of the work that Winston performed in that initial filing, however, was of
 4   benefit to, and fully utilized in, prosecuting the injunctive relief claims in this action. That work

 5   included the Winston team investing time and resources into researching the commercial landscape

 6   surrounding Division I basketball and FBS football, and the relationships between the NCAA,

 7   Conference Defendants, member schools, and their business partners. It also involved working with

 8   experts to develop the claims, legal theory, and relief sought by the injunctive classes, and coordinating

 9   with various stakeholders. Even before any JPML transfer, Winston worked with co-counsel in this

10   action to develop the injunctive-relief claims against the NCAA and coordinate the work of the three
11   firms.
12            6.      Following JPML transfer for coordination before this Court, Winston was named co-
13   lead counsel for all Plaintiff Classes as to injunctive relief, along with Hagens Berman Sobol Shapiro
14   LLP and Pearson Simon & Warshaw LLP. The three firms worked together closely to avoid
15   duplication of effort and to prosecute this case as efficiently as possible, notwithstanding the enormous
16   scope of this case.1 Because the other two firms were also serving as Class Counsel to pursue damages
17   claims, Winston often took on a disproportionate share of the work relating to the injunctive classes.
18            7.      During discovery, Winston prepared and acted to enforce requests for production and
19   interrogatories, as well as gathering documents from Plaintiffs and preparing Plaintiffs’ responses to

20   Defendants’ requests. Likewise, Winston led most of the meet-and-confer negotiations held with

21   Defendants. For example, while negotiating the scope of Defendants’ document production, Winston

22   attorneys initiated communications about numerous subjects, drafted agendas for calls and meetings,

23   and exchanged letters with defense counsel. Winston attorneys also devised and cross-checked lists

24   of search terms and custodians, testing terms with the assistance of litigation support staff to confirm

25   that the negotiations would yield the requested documents in an efficient manner. Winston tested

26   specific search terms, phrases, and Boolean search formulations to confirm that discovery would meet

27
     1
         A fourth firm, Pritzker Levine LLP, also provided support.
28
                                                        2
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 37
                                                                4 ofof109
                                                                       48



 1   Plaintiffs’ needs, and negotiated which phrases and sentences could be redacted in produced

 2   documents pursuant to governing protective orders.

 3          8.        The same was true for many other elements of the discovery process, including

 4   negotiations about the number and breadth of depositions, and the scope of financial documents and

 5   broadcast and sponsorship contracts to be produced. It was Winston, for instance, that led the parties’

 6   efforts to negotiate terms that would govern production of various Defendant financial documents and

 7   media agreements.2 Throughout, Winston invested tremendous time and necessary resources to push

 8   all of this discovery forward.

 9          9.        In response to Plaintiffs’ document requests, Defendants produced nearly 680,000

10   documents that spanned more than 6 million pages, some of which proved to be an important

11   foundation of the Court’s factual findings in favor of the injunctive Classes at trial. Defendants’

12   responses to Plaintiffs’ interrogatory requests were also massive, requiring Winston to analyze

13   thousands of pages of documents. To provide just one illustration, Defendant Southeastern Conference

14   (“SEC”)—just one of twelve Defendants—responded to three of Plaintiffs’ interrogatory requests in

15   its Second Set of Interrogatories to all Defendants by listing 1,060 Bates-numbered documents as

16   purported support for the SEC’s proffered procompetitive justifications. Winston attorneys took the

17   time needed to investigate this ostensible evidence, an effort that was then multiplied given the number

18   of Defendants.

19          10.       Further, Winston served and enforced document subpoenas served on numerous third

20   parties, including Duke University, Florida State University, Ohio State University, Stanford

21   University, University of Kansas, University of Kentucky, University of Michigan, University of Notre

22   Dame, University of Oregon, and the University of Texas. Additionally, Winston met and conferred

23   extensively with Defendants’ media partners, including CBS, FOX, and ESPN, regarding the

24   disclosure of Defendants’ media contracts, and argued the successful motion to compel when the

25   networks resisted the full production of the requested documents. These third-parties produced more

26
     2
      See, e.g., ECF No. 473 (Notice of Agreement between Plaintiffs and Pac-12 Conference concerning
27   production of financial documents and contracts); see also ECF Nos. 457, 467, 471.

28
                                                        3
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 38
                                                                5 ofof109
                                                                       48



 1   than 6,500 additional documents that spanned nearly 40,000 pages. Again, those documents provided

 2   important support for the Court’s factual findings in favor of Plaintiffs. Winston attorneys had to file

 3   motions to compel in the Northern District of Illinois (against the University of Notre Dame) and in

 4   the Middle District of North Carolina (against Duke University) to ultimately receive productions from

 5   these schools.

 6          11.       Reviewing such voluminous document productions and analyzing which documents

 7   were supportive of Plaintiffs’ case was a major undertaking. Winston devised a multi-step review

 8   protocol to efficiently identify the most useful documents. To limit cost, the firm relied heavily upon

 9   in-firm “review” attorneys who specialize in e-discovery and bill at substantially lower hourly rates

10   than what is commonly charged in the marketplace for these services. When necessary for the proper

11   administration of the case, Winston associate attorneys were also involved, and Winston coordinated

12   with co-counsel on document review issues to avoid duplication of effort. In total, the tremendous

13   volume of documents produced by Defendants and third parties meant that Winston attorneys spent

14   roughly 6,000 hours working until the close of discovery, identifying the best evidence for use at

15   depositions and trial, as well as in pre-trial motions and for devising the case strategy.

16          12.       Notwithstanding the hundreds of phone calls and email exchanges that were necessary

17   to navigate this massive production process, Defendants and third-party subpoena recipients often

18   resisted the production of relevant documents, and on many occasions up through trial, judicial

19   intervention was necessary to resolve a discovery dispute. Winston was instrumental in briefing and,

20   in many instances, arguing these matters, including disputes about production of documents,3 scope of

21   depositions,4 and admissibility of evidence.5

22          13.       Plaintiffs collectively deposed more than sixty fact witnesses and defended close to

23   eighteen depositions. Winston attorneys acted as the “first-chair” examining or defending attorney in

24   thirty-two of these depositions. The depositions for which Winston assumed primary responsibility

25   included numerous witnesses with critical knowledge about the conduct at issue, and whose testimony

26
     3
       See, e.g., ECF No. 564, Joint Statement re Pac-12 Conference eSports Documents.
27   4
       See, e.g., ECF No. 504, Joint Statement re NCAA 30(b)(6) Deposition Topic 10.
     5
       See, e.g., ECF No. 1050, Joint Submission re Plaintiffs’ Exhibit 139.
28
                                                        4
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 39
                                                                6 ofof109
                                                                       48



 1   provided important evidence in support of Plaintiffs’ claims that was repeatedly cited by the Court in

 2   rendering its decision. These witnesses included NCAA Vice President Kevin Lennon; NCAA

 3   Director of Research Todd Petr; NCAA 30(b)(6) designee Mark Lewis; Big 12 Conference

 4   Commissioner Robert Bowlsby; Atlantic Coast Conference Associate Commissioner Brad Hostetter;

 5   Ohio State University Athletic Director Eugene Smith; ESPN basketball analyst Jay Bilas; Mid-

 6   American Conference Commissioner Jon Steinbrecher; Conference USA Commissioner Judith

 7   MacLeod; University of Texas President Gregory Fenves; NCAA Executive Vice President of

 8   Regulatory Affairs Oliver Luck; and University of North Carolina men’s basketball coach Roy

 9   Williams. Winston also first-chaired the examining or defending of six out of eight testifying experts

10   in this matter. Specifically, Winston deposed Defendants’ economists, Dr. Janusz Ordover and Dr.

11   Kenneth Elzinga, and Defendants’ survey expert, Dr. Bruce Isaacson, and defended Plaintiffs’

12   economists Dr. Roger Noll and Dr. Edward Lazear and consumer survey expert Hal Poret. The

13   evidence obtained in those depositions resulted in additional crucial evidence cited by the Court in its

14   trial decision. Winston staffed these depositions leanly to help limit costs, and it was routine for

15   Defendants’ lawyers to far outnumber Plaintiffs’ total lawyers, both in person and on the phone. For

16   example, Plaintiffs sent two attorneys to defend the deposition of Plaintiffs’ expert Hal Poret while

17   nine attorneys appeared for Defendants. Six attorneys appeared for Defendants at the deposition of

18   Brad Hostetter, while two attorneys appeared for Plaintiffs.         And five attorneys appeared for

19   Defendants at the Big 12 Conference 30(b)(6) deposition of Commissioner Robert Bowlsby, though

20   Plaintiffs sent only two.

21          14.     Winston & Strawn also played a leading role in the vast majority of written submissions

22   to the Court on behalf of Plaintiffs, both before and after Winston was appointed co-lead Class Counsel

23   in all of the cases with respect to injunctive relief. Winston attorneys were central to the briefing for

24   Defendants’ dismissal motion; the injunctive class certification motion and 23(f) opposition;

25   Defendants’ motion for judgment on the pleadings; the cross-motions for summary judgment and

26   Daubert motions; the pre-trial opening statement briefs; the post-trial closing briefs; discovery disputes

27   about document production, depositions, financial documents, subpoenas, and contracts; and overall

28   scheduling and case management. Accordingly, Winston attorneys contributed the majority of
                                                        5
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 40
                                                                7 ofof109
                                                                       48



 1   Plaintiffs’ time and effort to legal research, discussion of briefing strategy, editing drafts, and

 2   supervising the manifold elements that go into various filings for a complicated antitrust class action

 3   like this one.

 4           15.       Winston attorneys also worked closely with the experts throughout the case, retaining,

 5   along with co-counsel, the necessary experts needed to pursue this type of high stakes antitrust

 6   litigation. Working most closely with three out of the four testifying plaintiffs’ experts—Dr. Roger

 7   Noll, Dr. Edward Lazear, and Mr. Hal Poret—Winston & Strawn assisted plaintiffs’ experts in

 8   identifying and gathering the relevant materials for expert analysis. The firm also assisted these experts

 9   as they drafted their reports and testimony, formulated their analyses, and sought additional

10   information as the case developed. In coordination with Winston’s efforts, Drs. Noll and Lazear wrote

11   reports that helped the Court certify Plaintiffs’ Rule 23(b) injunctive-relief classes; Dr. Noll wrote

12   reports that helped to demonstrate the failings of Dr. Elzinga’s and Dr. Heckman’s merits reports and

13   trial testimony; and Dr. Noll and Mr. Poret offered trial testimony that was cited as persuasive by the

14   Court in its final judgment. Winston also assisted in the drafting of the expert report of Dr. Daniel

15   Rascher, Plaintiffs’ other principal economist on liability, and helping to prepare him for trial. In total,

16   across the case, eight experts were retained; they produced eighteen reports spanning 2,850 pages;

17   there were eleven expert depositions; there were nine expert declarations and replies submitted for

18   trial, totaling 1,533 pages; and six experts provided live trial testimony.

19           16.       Preparing for trial was a tremendous undertaking and Winston played a critical role in

20   this process for the injunctive classes. The schedule was abbreviated to accommodate defense counsel,

21   and the Court ordered the parties to submit written opening statements and direct expert testimony in

22   advance, in addition to deposition designations, witness lists, exhibit lists, and motions in limine.

23   Winston & Strawn worked extensively on all of these complicated pretrial tasks, including:

24                    Coordinating Plaintiffs’ effort to identify trial exhibits for Plaintiffs’ exhibit list (which
25                     totaled 285, many of them summary charts of longer documents) and to review for

26                     objections to the more than 1,000 exhibits initially proposed by Defendants. Indeed,

27                     Defendants sent multiple drafts of their exhibit list: the first draft listed 1,024 exhibits;

28                     a supplement to this draft grew to 1,067 exhibits; later, Defendants’ revised their exhibit
                                                        6
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 41
                                                                8 ofof109
                                                                       48



 1                    list to contain 446 exhibits following the pretrial conference, but then exchanged an

 2                    updated exhibit list with 548 exhibits; their list again grew to 565 exhibits before trial;

 3                    and they finally submitted 622 exhibits for trial. Plaintiffs filed 285 exhibits based on

 4                    the extensive pre-trial work it conducted to identify the most relevant evidence for trial.

 5                    And as part of revising the final trial exhibit list, Plaintiffs’ counsel worked with

 6                    Defendants’ counsel to submit a joint exhibit list of 45 exhibits. Working through so

 7                    many documents identified by Defendants—even though most of them ultimately were

 8                    not offered at trial—required many, many hours.

 9                   Contributing centrally to writing Plaintiffs’ forty-seven-page opening statement brief.
10                   Leading the efforts to assisting Dr. Noll and Mr. Poret in preparing their trial
11                    declarations and live trial testimony, and working with co-counsel to provide the same

12                    assistance to Dr. Rascher.

13                   Preparing Plaintiffs’ fact and expert witnesses for direct, redirect, and cross-
14                    examination testimony; preparing with co-counsel to cross-examine the thirteen

15                    individuals listed on Defendants’ fact witness list; and preparing with co-counsel to

16                    cross-examine Defendants’ three expert witnesses.

17                   Working with co-counsel to review all deposition transcripts for designation, testimony
18                    for counter designation, and objections. Winston also participated in a lengthy meet-

19                    and-confer process to address objections raised by all parties with respect to deposition

20                    designations and documents on the exhibit lists.

21                   Drafting several of Plaintiffs’ motions in limine and several portions of the omnibus
22                    opposition to Defendants’ limine motions.

23                   Coordinating a lean trial team to promote efficiency and effective presentation.
24          17.       As a result of all of the effort Winston attorneys made alongside co-counsel, Plaintiffs

25   achieved a historic victory. The Court entered a landmark permanent injunction that will help

26   ameliorate the “great disparity between the extraordinary revenue Defendants garner” and “the modest

27   benefits that Class Members” may receive for their athletic services, including lifting all NCAA

28   restraints on education-related benefits, and substantial alleviation of the NCAA’s restraints on cash
                                                        7
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW
          3:17-cv-03511-WHO Document
                             Document1169-1
                                      176-1 Filed 04/19/19
                                                  03/26/19 Page 42
                                                                9 ofof109
                                                                       48



 1   incentives for academic achievement. The Court did so after finding that the evidence Plaintiffs

 2   marshalled and presented at trial, much of which was marshalled and presented by Winston attorneys,

 3   demonstrated that Defendants’ “amateurism” defense was largely unsupportable, and that Defendants’

 4   post-2015 actions—as established at trial—showed that consumer demand for the three sports at issue

 5   had not been harmed, and would not be harmed, by increased education-related benefits and other

 6   increased compensation paid to Plaintiffs. Indeed, based on the factual record presented at trial by

 7   Winston attorneys and others, the Court wrote an opinion with more than sixty pages of factual findings

 8   in support of its verdict against Defendants. The extensive efforts of Winston lawyers substantially

 9   contributed to this result.

10                                 II.     Winston & Strawn Attorney’s Fees
11            18.     From the inception of this MDL through trial, including the costs of preparing this Fee

12   Motion,6 Winston & Strawn lawyers, paralegals, and support staff have invested 41,152.05 hours over

13   a period of approximately five years of litigation. The value of that time, using the historic hourly
14   billing rates of the firm at the time the services were rendered, is $24,304,239.70. The rates used to
15   calculate these figures are the usual and customary hourly rates charged for each attorney or staff
16   member’s services at Winston at the applicable period of time.
17            19.     Enclosed below is a list of Winston & Strawn attorneys and staff who worked on the
18   case, along with their applicable historical rates and total hours worked for each year of the case.
19                                                    2014
         Timekeeper            Role                Historical Rate     Total Hours      Total    Lodestar
20                                                                                      (Hours x Rate)
21       Dale, Adam            Associate           425                 131.25           $55,781.25
         Feher, David          Partner             960                 321              $308,160
22       Furman, Rebecca       Associate           425                 176.71           $75,101.75
23       Greenspan, David      Partner             875                 274.65           $240,318.75
         Hyppolite, Georgino   Associate           425                 131.85           $56,036.25
24
     6
25     The Ninth Circuit recognizes that “[i]n statutory fee cases, federal courts, including our own, have
     uniformly held that time spent in establishing the entitlement to and amount of the fee is compensable.”
26   Camacho v. Bridgport Fin., Inc., 523 F.3d 973, 981 (9th Cir. 2008) (quoting In re Nucorp Energy,
     Inc., 764 F.2d 655, 659-660 (9th Cir. 1985)). “This is so because it would be inconsistent to dilute a
27   fees award by refusing to compensate attorneys for the time they reasonably spent in establishing their
     rightful claim to the fee.” Id.; see also Kinney v. Int’l Bhd. of Elec. Workers, 939 F.2d 690, 695 (9th
28   Cir. 1991).

                                                        8
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case
      Case4:14-md-02541-CW
           3:17-cv-03511-WHO Document
                              Document1169-1
                                       176-1 Filed
                                             Filed 03/26/19
                                                   04/19/19 Page
                                                            Page 10
                                                                 43 of
                                                                    of 109
                                                                       48



 1    Kessler, Jeffrey       Partner             1,180               109.8            $129,564
      Kyritsopoulos,         Senior Paralegal    250                 57.1             $14,275
 2
      Corinne
 3    Litman, Joseph         Associate           490                 423.5            $207,515
      Meenan, Sean           Associate           605                 196.6            $118,943
 4
      Nevius, Timothy        Associate           605                 957.2            $579,106
 5    Niss, Matthew          Paralegal           160                 109.65           $17,544
 6    Sarafa, Derek          Partner             750                 172.7            $129,525
      2014 TOTAL                                                     3,062.01         $1,931,870
 7

 8
                                                    2015
 9    Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
                                                                                      (Hours x Rate)
10    Blomstrom,             Review Attorney 85                      351.25           $29,856.25
      Christine
11
      Carter, Andrew         Review Attorney     95                  411.75           $39,116.25
12    Choate, Ann            Litigation          250                 86.9             $21,725
                             Support Manager
13    Dale, Adam             Associate           450                 45.35            $20,407.5
      Feher, David           Partner             1,000               627.8            $627,800
14
      Furman, Rebecca        Associate           480                 76               $36,480
15    Gordon, Benjamin       Associate           450                 75.3             $33,885
      Greenspan, David       Partner             910                 259.55           $236,190.5
16    Heebner, Lindsay       Review Attorney     145                 395.75           $57,383.75
      Honness, David         Review Attorney     85                  452.5            $38,462.5
17
      Horan, Deborah         Review Attorney     85                  905.25           $76,946.25
18    Howell, John           Review Attorney     85                  719.5            $61,157.5
      Hyppolite, Georgino    Associate           450                 117.67           $52,951.5
19    Johnson, Steffen       Partner             820                 28.6             $23,452
      Kessler, Jeffrey       Partner             1,225               172.1            $210,822.5
20    Kyritsopoulos,         Senior Paralegal    265                 140.6            $37,259
21    Corinne
      Litman, Joseph         Associate           555                 997.2            $553,446
22    Meenan, Sean           Associate           680                 314.9            $214,132
      Nevius, Timothy        Associate           680                 1,396.2          $949,416
23    Niss, Matthew          Paralegal           170                 229.55           $39,023.5
24    Ogunsunlade,           Review Attorney     85                  1,032.25         $87,741.25
      Olayinka
25    Oshin, Jill            Review Attorney     85                  22.75            $1,933.75
      Oyler, Caitlin         Review Attorney     105                 250.5            $26,302.5
26    Parsigian, Jeanifer    Associate           515                 484.3            $249,414.5
      Pfeiffer, David        Paralegal           90                  19.25            $1,732.5
27
      Sarafa, Derek          Partner             820                 204.1            $164,902
28    2015 TOTAL                                                     9,816.87         $3,891,939.5

                                                        9
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case
      Case4:14-md-02541-CW
           3:17-cv-03511-WHO Document
                              Document1169-1
                                       176-1 Filed
                                             Filed 03/26/19
                                                   04/19/19 Page
                                                            Page 11
                                                                 44 of
                                                                    of 109
                                                                       48



 1

 2                                                  2016
      Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
 3                                                                                    (Hours x Rate)
 4    Choate, Ann         Litigation             250                 123.4            $30,850
                          Support Manager
 5    Cottingham, Thomas Partner                 965                 23.3             $22,484.5
      Dale, Adam          Associate              470                 896.1            $421,167
 6    Dow, Nicole         Paralegal              170                 165.4            $28,118
      Feher, David        Partner                1,055               692.75           $730,851.25
 7
      Gordon, Benjamin    Associate              470                 455.55           $214,108.5
 8    Greenspan, David    Partner                960                 690.95           $663,312
      Hyppolite, Georgino Associate              470                 1,447.42         $680,287.4
 9    Kessler, Jeffrey    Partner                1,290               139              $179,310
      Kyritsopoulos,      Senior Paralegal       280                 290.7            $81,396
10
      Corinne
11    Litman, Joseph      Associate              615                 2,175.22         $1,337,760.3
      Meenan, Sean        Associate              715                 335.95           $240,204.25
12    Mendenhall, Samuel Partner                 885                 28               $24,780
      Nevius, Timothy     Associate              715                 222.6            $159,159
13
      Niss, Matthew       Paralegal              180                 504              $90,720
14    Parsigian, Jeanifer Associate              575                 499              $286,925
      Stewart, Jennifer   Associate              715                 387.65           $277,169.75
15    2016 TOTAL                                                     9,076.99         $5,468,602.95
16
                                                    2017
17
      Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
18                                                                                    (Hours x Rate)
      Dale, Adam             Associate           520                 555.9            $289,068
19    Dow, Nicole            Paralegal           180                 264.4            $47,592
      Feher, David           Partner             1,120               442.25           $495,320
20    Gordon, Benjamin       Associate           495                 1,039.69         $514,646.55
21    Greenspan, David       Partner             990                 750.15           $742,648.5
      Hyppolite, Georgino    Associate           520                 955.54           $496,880.8
22    Kessler, Jeffrey       Partner             1,365               251.5            $343,297.5
      Kyritsopoulos,         Senior Paralegal    295                 305.6            $90,152
23    Corinne
24    Lawrenz, Kendall       Paralegal           165                 107.35           $17,712.75
      Litman, Joseph         Associate           690                 1,848.8          $1,275,672
25    Meenan, Sean           Associate           760                 236.9            $180,044
      Niss, Matthew          Paralegal           190                 148.75           $28,262.5
26    Parsigian, Jeanifer    Associate           645                 165.5            $106,747.5
27    Stewart, Jennifer      Associate           760                 276.33           $210,010.8
      2017 TOTAL                                                     7,348.66         $4,838,054.90
28
                                                        10
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case
      Case4:14-md-02541-CW
           3:17-cv-03511-WHO Document
                              Document1169-1
                                       176-1 Filed
                                             Filed 03/26/19
                                                   04/19/19 Page
                                                            Page 12
                                                                 45 of
                                                                    of 109
                                                                       48



 1                                                  2018
      Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
 2                                                                                    (Hours x Rate)
 3    Bibko, Lori            Review Attorney     85                  58.7             $4,989.5
      Choate, Ann            Litigation          275                 43.5             $11,962.5
 4                           Support Manager
      Dale, Adam             Associate           585                 966.49           $565,396.65
 5    Dow, Nicole            Paralegal           185                 572.85           $105,977.25
      Edwards, Renee         Review Attorney     85                  56.75            $4,823.75
 6
      Feher, David           Partner             1,185               386.75           $458,298.75
 7    Gadsden, Nikkole       Paralegal           340                 255.6            $86,904
      Glass, Trina           Review Attorney     85                  47.75            $4,058.75
 8    Gordon, Benjamin       Associate           545                 1,323.63         $721,378.35
      Greenspan, David       Partner             1,050               1,122.8          $1,178,940
 9
      Hou, Michelle          Review Attorney     85                  27               $2,295
10    Hyppolite, Georgino    Associate           585                 1,229.96         $719,526.6
      Johnson, Paula         Review Attorney     85                  56.5             $4,802.5
11    Jordan, Tonja          Review Attorney     85                  50               $4,250
      Kanayeva, Nataliya     Review Attorney     85                  48               $4,080
12
      Kessler, Jeffrey       Partner             1,445               611.2            $883,184
13    Kyritsopoulos,         Senior Paralegal    300                 736.75           $221,025
      Corinne
14    Lawrenz, Kendall       Paralegal           170                 83               $14,110
      Litman, Joseph         Associate           765                 1,934.30         $1,479,739.5
15
      Meenan, Sean           Partner             820                 907.35           $744,027
16    Montague, Todd         Paralegal           340                 41.2             $14,008
      Nuga, Temiloluwa       Review Attorney     85                  47               $3,995
17    Parsigian, Jeanifer    Associate           720                 889.9            $640,728
      2018 TOTAL                                                     11,496.98        $7,878,500.10
18

19
                                                    2019
20    Timekeeper              Role               Historical Rate     Total Hours      Total    Lodestar
                                                                                      (Hours x Rate)
21    Feher, David            Partner            1,245               17               $21,165
      Gordon, Benjamin        Associate          615                 117.12           $72,028.8
22    Greenspan, David        Partner            1,105               43.35            $47,901.75
23    Hyppolite, Georgino     Associate          660                 63.37            $41,824.2
      Johnson, Steffen        Partner            1,025               23               $23,575
24    Kessler, Jeffrey        Partner            1,515               25               $37,875
      Litman, Joseph          Associate          825                 61.7             $50,902.5
25    2019 TOTAL                                                     350.54           $295,272.25
26

27          20.     Copies of contemporaneously made individual attorney and staff time records, which

28   would require a significant investment of resources to review and redact for attorney-client privileged

                                                        11
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case
      Case4:14-md-02541-CW
           3:17-cv-03511-WHO Document
                              Document1169-1
                                       176-1 Filed
                                             Filed 03/26/19
                                                   04/19/19 Page
                                                            Page 13
                                                                 46 of
                                                                    of 109
                                                                       48



 1   communications and attorney work product, are available at the Court’s request. All of the time

 2   submitted was recorded contemporaneously in accordance with the firm’s billing system.

 3           21.     The $24,304,239.7 in fees that Winston & Strawn seeks is roughly $900,000 less than

 4   the total amount billed for this case by Winston personnel during the past five years. Winston has

 5   excluded from its application fees from certain timekeepers that worked only limited hours, or only

 6   for short periods of time, for the sake of being conservative and making sure that any possible

 7   inefficiencies are eliminated.

 8           22.     Winston & Strawn’s hourly rates are adjusted annually to comport with the legal

 9   marketplace for comparable firms. Winston monitors prevailing market rates in the regions where it

10   works, including the Northern District of California, taking into account attorneys of comparable skill,

11   experience, and qualification. The firm maintains a number of internal metrics to benchmark its rates

12   relative to those charged by competitor firms, a number of which represented Defendants in this matter.

13   The rates reflected in this petition were also the standard billing rates these timekeepers offered for

14   their services for other matters which they worked on throughout the United States, including in the

15   Northern District of California.

16           23.     Attached hereto as Exhibit A are select biographies of Winston attorneys that provide

17   additional background about the primary team that litigated this matter. A few points are worth noting.

18   The primary team of lawyers on this case are all experienced antitrust and sports lawyers. Indeed,

19   Winston has one of the leading antitrust practices and sports law practices in the country, and I am the

20   co-chair of those practices. Members of the Winston litigation team for this case have been involved

21   in many of the most important sports antitrust cases of the last three decades or more and are considered

22   among the most prominent practitioners in this field.

23           24.     Attached hereto as Exhibit B are materials about Winston & Strawn and its antitrust

24   and sports law practices that provide additional information about the firm’s well-recognized expertise

25   and capabilities with respect to antitrust litigations in the world of sports.

26           25.     Attached hereto as Exhibit C is the Declaration of Daniel A. Rascher on Economic

27   Value of Ordered Injunctive Relief, which provides detail about the larger expected economic value

28   to the three Classes of the Court’s landmark ruling.
                                                        12
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case
      Case4:14-md-02541-CW
           3:17-cv-03511-WHO Document
                              Document1169-1
                                       176-1 Filed
                                             Filed 03/26/19
                                                   04/19/19 Page
                                                            Page 14
                                                                 47 of
                                                                    of 109
                                                                       48



 1           26.    As previously noted, Winston did not participate in the damages portion of this case

 2   and thus has not received any prior fee award by the Court. All of Winston’s work has been devoted

 3   to the coordinated prosecution and proceedings on behalf of the injunctive relief classes, and Winston

 4   made this substantial investment in the litigation despite the uncertainty of the ultimate result, and thus

 5   a potential non-recovery of Winston’s fees and expenses.

 6                                       III.   Winston & Strawn Costs
 7           27.    During the pendency of this case, Winston & Strawn advanced a range of expenses

 8   necessary for the prosecution of this matter totaling $1,124,511.20. As explained below, this does not

 9   include over $2 million in expert fees paid by Winston. The costs for which we seek reimbursement

10   are the types of costs that would be paid by a Winston antitrust or sports litigation client that hires the

11   firm by the hour, including expenses in various categories compensable under the Clayton Act:

12   computerized legal research, data storage, attorney travel, photocopying, service costs, mail, court

13   costs, etc.

14           28.    Enclosed below is a list summarizing these necessary litigation costs:

15    Category                                                               Cost
      Travel (Airfare, Hotels, Long-Distance Travel)                         $224,482.48
16    Telecommunication Services                                             $1,684.45
17    Copying Costs                                                          $220,976.41
      Computerized Legal Research and ECF/PACER                              $72,318.97
18    Meals                                                                  $27,584.88
      Document Services (Online Hosting, etc.)                               $417,046.41
19    Service of Process and Messenger/Courier                               $18,977.70
20    Professional Services                                                  $9,957.50
      Shipping and Mailing                                                   $5,004.5
21    Court Reporting Costs                                                  $105,808.36
      Local Transportation                                                   $15,911.30
22    Court Costs                                                            $3,943
23    Miscellaneous                                                          $815.24
      Total                                                                  $1,124,511.20
24

25           29.    Copies of invoices and contemporaneously made records evidencing these costs are

26   available at the Court’s request.

27           30.    As noted, Winston has not included among its costs the $2,235,436.48 in fees and

28   charges incurred by expert witnesses, even though experts were essential in devising and proving

                                                        13
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case
      Case4:14-md-02541-CW
           3:17-cv-03511-WHO Document
                              Document1169-1
                                       176-1 Filed
                                             Filed 03/26/19
                                                   04/19/19 Page
                                                            Page 15
                                                                 48 of
                                                                    of 109
                                                                       48



 1   Plaintiffs’ claims for both class certification and injunctive relief. Winston expended these millions

 2   of dollars in expert fees for the benefit of the Classes, knowing that such fees are not taxable costs

 3   under the Clayton Act, because it would not have been possible to successfully prosecute these claims

 4   on behalf of the Classes without this expert testimony. Because of the significant risks involved in

 5   prosecuting this case, as well as the substantial economic value of the injunctive relief obtained in this

 6   historic litigation, the conservative lodestar multiplier requested by Plaintiffs would help enforce the

 7   Clayton Act policy to encourage private parties to invest in and successfully prosecute antitrust

 8   violations even when a very substantial risk and investment of time and resources, including large

 9   expert fees, is required.

10

11           I declare that the foregoing is true and correct. Executed this 26th day of March, 2019, at New

12   York, New York.

13

14                                                 By /s/ Jeffrey L. Kessler
                                                          Jeffrey L. Kessler (pro hac vice)
15                                                        WINSTON & STRAWN LLP
                                                          200 Park Avenue
16
                                                          New York, NY 10166-4193
17                                                        Telephone: (212) 294-6700
                                                          Facsimile: (212) 294-4700
18                                                        jkessler@winston.com
                                                          Class Counsel for Jenkins and Consolidated
19                                                        Action Plaintiffs
20

21

22

23

24

25

26

27

28
                                                        14
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
